Exhibit 10.79





Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.






AMENDED AND RESTATED
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.
OPTION AGREEMENT









6503474.12

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page


INTRODUCTION
1


1
Certain Defined Terms
2


2
Conduct of Research Program.
12


(a)
Rights and Responsibilities
12


(b)
PadCo-Protiva License and Services Agreement
12


(c)
Protiva-Monsanto Services Agreement
12


(d)
Diligence
12


(e)
Phase A, Phase B and Phase C
12


3
Call Option.
13


(a)
Option Grant
13


(b)
Option Exercise
13


(c)
Exercise of Call Option
13


(d)
Closing
14


(e)
Payment at Closing
14


(f)
Right to Setoff
14


(g)
Withholding Rights and Tax Treatment of Transactions
15


(h)
Change of Control of Protiva or Tekmira
15


4
Representations and Warranties Regarding the Company
15


5
Representations and Warranties Regarding Protiva and Arbutus
15


6
Representations and Warranties of Monsanto Canada
16


7
Covenants and Restrictions.
16


(a)
Acknowledgement of Transfer Restriction
16


(b)
No Assignment
16


(c)
Due Diligence Investigation
16


(d)
Prior to Closing
16


(e)
Payment of Taxes, Etc.
19


(f)
Material Contracts
19


(g)
No Shop
19


(h)
Disclosure Schedule and Supplement
20


(i)
Third Party Consents and Regulatory Approvals
21


(j)
Monsanto Canada Director
21


(k)
Grant of Proxy
21


(l)
Confidential Information
22


(m)
Financial Reporting
23


(n)
Notification of Certain IP Matters
24


(o)
Certain Business Practices Covenant
25


(p)
Export Controls Covenant
26


(q)
PadCo-Protiva License and Services Agreement
26


(r)
Arbutus
26


8
Closing Conditions
27




i
6503474.12

--------------------------------------------------------------------------------

 

(a)
Conditions of Monsanto Canada
27


(b)
Conditions of Protiva
28


9
Termination
29


(a)
Breach by Company or Protiva
29


(b)
Breach of This Agreement by Monsanto Canada
29


(c)
Acquisition of Protiva or Arbutus by a Principal Competitor
30


(d)
Phase A
30


(e)
Phase B
30


(f)
Phase C
30


(g)
Survival
30


(h)
Rights Upon Termination
30


(i)
Rights and Obligations Upon Termination
30


10
Certain Covenants
30


(a)
Reporting
30


(b)
Exclusivity
31


11
Indemnification
31


12
Miscellaneous
31


(a)
Further Assurances
31


(b)
Notices
31


(c)
Entire Agreement
32


(d)
Amendments, Waivers and Consents
32


(e)
Binding Effect; Assignment
32


(f)
Public Announcements
32


(g)
General
32


(h)
Severability
32


(i)
Counterparts
33


(j)
Governing Law; Jurisdiction
33


(k)
Joint Research Committee
33


(l)
Disclosure of Protiva Project Compounds
35


(m)
Specific Enforcement
36


(n)
No Finder’s Fees
36


(o)
Titles and Subtitles
36


(p)
Delays or Omissions
36










ii
6503474.12

--------------------------------------------------------------------------------

 

Exhibits


Exhibit A    -    Research Plan
Exhibit B-1    -    Intentionally Omitted
Exhibit B-2(i)    -    Option Plant Phase A Completion Criteria
Exhibit B-2(ii)    -    Option Insect Phase A Completion Criteria
Exhibit B-3(i)    -    Option Plant Phase B Completion Criteria
Exhibit B-3(ii)    -    Option Insect Phase B Completion Criteria
Exhibit B-4(i)    -    Option Plant Phase C Completion Criteria
Exhibit B-4(ii)    -    Option Insect Phase C Completion Criteria
Exhibit B-5(i)    -    Option Set-up Completion Criteria
Exhibit B-5(ii)    -    Option Shipment Completion Criteria
Exhibit B-6    -     Technology Transfer Completion Criteria
Exhibit C    -    PadCo-Protiva License and Services Agreement
Exhibit D    -    Protiva-Monsanto Services Agreement
Exhibit E    -     Intentionally Omitted
Exhibit F    -    Disclosure Schedule
Exhibit G    -    Intentionally Omitted
Exhibit H    -     Intentionally Omitted
Exhibit I    -     Intentionally Omitted
Exhibit J    -    Certain Knowledge Persons
Exhibit K    -     Intentionally Omitted
Exhibit L    -    PadCo-Protiva License and Services Agreement
Exhibit M    -    Protiva-Monsanto Services Agreement




Appendix A









iii
6503474.12

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED OPTION AGREEMENT
This AMENDED AND RESTATED OPTION AGREEMENT (this “Agreement”), made as of March
4, 2016 (the “Effective Date”) by and among Monsanto Canada, Inc., a Canadian
corporation (“Monsanto Canada”), Arbutus Biopharma Corporation (formerly known
as Tekmira Pharmaceuticals Corporation), a British Columbia corporation
(“Arbutus”), Protiva Biotherapeutics Inc., a British Columbia corporation
(“Protiva”), and Protiva Agricultural Development Company Inc., a British
Columbia corporation (the “Company”).

6503474.9
6503474.10A
6503474.12

--------------------------------------------------------------------------------

 



INTRODUCTION
A.Protiva previously formed the Company for the purpose of conducting a program
to design and synthesize Compounds and/or Formulations and to conduct research
and development activities for such Compounds and/or Formulations as described
in the Research Plan (as amended and restated the “Research Program”).
B.The parties hereto entered into that certain Option Agreement dated January
12, 2014, pursuant to which, among other things, Protiva granted to Monsanto
Canada an option for Monsanto Canada to acquire all of the outstanding capital
stock of the Company from Protiva (as amended, the “Original Option Agreement”).
C.Concurrently with the execution of the Original Option Agreement, the Company
and Protiva entered into a License and Services Agreement (the “Original
PadCo-Protiva License and Services Agreement”), pursuant to which, among other
things, (a) the Company allows Protiva to conduct services for the Company to
design and synthesize Compounds and/or Formulations according to the Research
Program and (b) Protiva granted the Company the Protiva License.
D.Concurrently with the execution of the Original Option Agreement, Protiva and
Monsanto Company, a Delaware corporation (“Monsanto”), entered into a Services
Agreement (as amended, the “Original Protiva-Monsanto Services Agreement”),
pursuant to which, among other things, Monsanto conducts services for Protiva to
screen Compounds and/or Formulations according to the Research Program.
E.The parties hereto desire to amend and restate the Original Option Agreement
as set forth in this Agreement to facilitate Monsanto Canada’s exercise of the
Call Option and further desire to (i) amend and restate the Original
PadCo-Protiva License and Services Agreement in the form attached hereto as
Exhibit L (the “PadCo-Protiva License and Services Agreement”) and (ii) amend
and restate the Original Protiva-Monsanto Services Agreement in the form
attached hereto as Exhibit M (the “Protiva-Monsanto Services Agreement”),
concurrently with the parties’ execution and delivery of this Agreement.
F.Monsanto Canada desires to exercise the Call Option to acquire from Protiva,
and Protiva desires to sell to Monsanto Canada, all of the outstanding capital
stock of the Company, subject to terms and condition set forth herein.
G.As of the date hereof, Monsanto Canada has paid, or caused to be paid to
Protiva, [***] pursuant to the Original Option Agreement.
In consideration of the foregoing and the agreements set forth below, the
parties agree with each other as follows:





2
6503474.12

--------------------------------------------------------------------------------

 



1.Certain Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings:
“Action” means any pending or threatened claim, demand, notice, action, suit,
arbitration, proceeding or investigation.
“Affiliate” means, when used with respect to a specified Person, another Person
that either directly or indirectly, now or hereafter, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
specified Person; provided, however, that until Monsanto has acquired all of the
outstanding capital stock of the Company from Protiva, the Company shall not be
an Affiliate of Monsanto Canada and none of Monsanto Canada or its Affiliates
shall be an Affiliate of the Company. For purposes of this definition, “control”
(including the terms “controlled by” and “under common control with”), with
respect to the relationship between or among two or more Persons, shall mean the
power to direct or cause the direction of the affairs or management of a Person,
whether through the ownership of voting securities, as trustee, personal
representative or executor, by contract or otherwise, including, without
limitation, the ownership, directly or indirectly, of securities having the
power to elect a majority of the board of directors or similar body governing
the affairs of such Person.
“Agricultural Field” has the meaning in the PadCo-Protiva License and Services
Agreement.
“Board” means the Board of Directors of the Company.
“Business Day” means any weekday on which banks are open for general banking
business in St. Louis, Missouri and in Vancouver, British Columbia.
“Call Period” means the period commencing on the Effective Date of this
Agreement and ending on the earliest to occur of (a) the Closing, (b) the
expiration of the Option Notice Period without Monsanto Canada having exercised
the Call Option, or (c) the termination of this Agreement in accordance with the
terms of Section 9 without a Closing having occurred.
“Change of Control” means (a) the closing of the sale, transfer or other
disposition (including by way of exclusive license) of all or substantially all
of an entity’s assets, (b) the consummation of the merger or consolidation of an
entity with or into another entity (except a merger or consolidation in which
the members or stockholders of such original entity immediately prior to such
merger or consolidation continue to hold at least fifty percent (50%) of the
voting power of such original entity or the surviving or acquiring entity), or
(c) the closing of the transfer (whether by merger, consolidation or otherwise),
in one transaction or a series of related transactions, to a Person or group of
Affiliated Persons (other than an underwriter of an entity’s securities), of an
entity’s securities if, after such closing, such Person or group of affiliated
Persons would hold fifty percent (50%) or more of the outstanding securities of
such entity (or the surviving or acquiring entity).
“Code” means the Income Tax Act (Canada).

3
6503474.12

--------------------------------------------------------------------------------

 



“Commercial Milestone Payment” has the meaning given to such term in the
PadCo-Protiva License and Services Agreement.
“Company Business” means discovering, identifying, characterizing and conducting
research and Commercialization activities on Compounds and Formulations intended
for the delivery of nucleic acids in the Agricultural Field.
“Company Licensed Intellectual Property” means the Intellectual Property
licensed to the Company by any third party, including the Protiva Intellectual
Property.
“Company Owned Intellectual Property” means all Intellectual Property owned by
the Company.
“Compound” has the meaning given to such term in the PadCo-Protiva License and
Services Agreement.
“Confidential Information” has the meaning in the PadCo-Protiva License and
Services Agreement.
“Continuing JRC Term” has the meaning in the PadCo-Protiva License and Services
Agreement.
“Controlled by” has the meaning in the PadCo-Protiva License and Services
Agreement.
“Copyrights” means United States and foreign copyrights, copyrightable works and
mask works, whether registered or unregistered, and pending applications to
register the same, and moral rights in the foregoing.
“Damages” means the amount of any liabilities, losses, damages, penalties,
fines, charges (including costs of investigation), costs, claims, deficiencies,
injuries, settlements, judgments, awards, fees, or expenses (including
reasonable attorneys’ fees and expenses and reasonable costs and expenses of
other professionals, including consultants and experts), whether or not
involving an Action, including any costs of defending any Actions or enforcing
an Indemnified Party’s rights under this Agreement, actually incurred or
suffered by a party with respect to or relating to an Action, event,
circumstance or state of facts.
“Data Package” means all relevant study reports and other previously prepared
and reasonably related documents in the possession or control of (i) Protiva to
the extent such reports or documents are generated pursuant to the Research
Program or (ii) the Company, including existing development plans and regulatory
correspondence, that provide evidence that Phase C has been completed.
    

4
6503474.12

--------------------------------------------------------------------------------

 



“Disclosing Party” means, as applicable, (i) Monsanto, Monsanto Canada and/or
their Affiliates to the extent such “Disclosing Party” is disclosing
Confidential Information to a Receiving Party; (ii) Protiva and/or its
Affiliates (other than the Company and any subsidiaries of the Company) to the
extent such “Disclosing Party” is disclosing Confidential Information to a
Receiving Party; or (iii) the Company and/or any subsidiaries of the Company to
the extent such “Disclosing Party” is disclosing Confidential Information to a
Receiving Party. If the Closing occurs, then from and after the Closing,
provisions regarding disclosures of Confidential Information made by the Company
and/or any of its subsidiaries as the Disclosing Party to Protiva and/or its
Affiliates (other than the Company and any subsidiaries of the Company) shall
inure to the benefit of Monsanto Canada as the successor in interest to the
Company (whether as a result of the acquisition of the Company’s right, title
and interest in and to the Protiva License or the outstanding capital stock of
the Company).
“Exclusivity Period” means the period beginning on the Effective Date and ending
on the later of (a) the termination by Monsanto Canada of this Agreement in
accordance with the terms of Section 9, (b) the Failure to Exercise, or (c)
[***].
“Failure to Exercise” means the expiration of the Call Period without Monsanto
Canada exercising the Call Option.
“Formulation” has the meaning given to such term in the PadCo-Protiva License
and Services Agreement.
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“Governmental Authority” means any United States or supra-national, foreign,
federal, state, local, provincial, or municipal government, governmental,
regulatory or administrative authority, agency, body, branch, bureau,
instrumentality or commission or any court, tribunal, or judicial or arbitral
body having relevant jurisdiction over a subject matter.
“Governmental Order” means any order or injunction issued by or under the
authority of any Governmental Authority.

5
6503474.12

--------------------------------------------------------------------------------

 



“Indebtedness” means, as applied to any Person, (a) all indebtedness for
borrowed money, whether current or funded, or secured or unsecured, (b) all
indebtedness for the deferred purchase price of property or services represented
by a note or other security (other than trade payables incurred in the ordinary
course of business), (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (d) all indebtedness secured by a purchase money mortgage or other
lien to secure all or part of the purchase price of property subject to such
mortgage or lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as capital leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) all Tax or Taxes payable to a Governmental Authority,
and (h) all indebtedness referred to in clauses (a), (b), (c), (d), (e), (f) or
(g) above which is directly or indirectly guaranteed by or which such Person has
agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured a creditor against loss.
“Independent IP Counsel” means an independent, registered, U.S. patent attorney
selected (i) by the mutual agreement of the parties hereto or (ii) if they
cannot agree, each party hereto shall provide the names of two (2) law firms
they find acceptable, excluding those firms the other party found unacceptable,
to the third party arbitrator as provided in Section 12(k)(iv) below and agree
to abide by the decision of the arbitrator.
“Intellectual Property” means patents or patent applications and other
intellectual property and proprietary rights of any description including (a)
Copyrights, (b) Patent Rights, (c) Trademarks, (d) Trade Secrets, (e) related
registrations and applications for registration, (f) moral rights or publicity
rights, (g) inventions, discoveries, improvements, modifications, techniques,
methodologies, writings, works of authorship, designs or data, whether or not
patented, patentable, copyrightable or reduced to practice, including as
embodied or disclosed in any: (i) computer source codes (human readable format)
and object codes (machine readable format); (ii) specifications; (iii)
manufacturing, assembly, test, installation, service and inspection instructions
and procedures; (iv) engineering, programming, service and maintenance notes and
logs; (v) technical, operating and service and maintenance manuals and data;
(vi) hardware reference manuals; and (vii) user documentation, help files or
training materials, (h) other protectable intellectual property and proprietary
rights of any description, including any know-how, and (i) goodwill related to
any of the foregoing.
“Joint Project Intellectual Property” has the meaning set forth in the
PadCo-Protiva License and Services Agreement.
“Joint Project Inventions” has the meaning set forth in the PadCo-Protiva
License and Services Agreement.
“Joint Project Patents” has the meaning set forth in the PadCo-Protiva License
and Services Agreement.

6
6503474.12

--------------------------------------------------------------------------------

 



“JRC Joint IP Infringement Matter” has the meaning set forth in the
Protiva-Monsanto Services Agreement.
“Knowledge,” including the phrase “to the Company’s Knowledge,” means with
respect to a fact or matter, the knowledge of (i) the most senior employee who
is principally responsible for conducting the activities under the Research Plan
or overseeing any of the transactions contemplated by the Transaction
Agreements, (ii) the person who is a member of the JRC designated by Protiva on
the date hereof or the Closing, as applicable or (iii) those persons identified
on Exhibit J, in the case of clause (i), (ii), and (iii), following reasonable
inquiry; provided that the persons referenced in clauses (i), (ii) and (iii) are
current employees or independent contractors of Arbutus, Protiva, the Company or
any of their Affiliates. Each of “Known” or “Knowingly” has a correlative
meaning.
“Law” means, in each case to the extent applicable, any United States or
non-U.S. federal, state, provincial, municipal, or local law, statute,
regulation, rule, code, constitution, regulation, rule, notice, court decision,
interpretation, agency guidance, order, resolution, stipulation, determination,
requirement, edict or ordinance enacted, adopted, issued, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority (including those pertaining to electrical, building,
zoning, environmental, animal welfare and occupational safety and health
requirements) or common law.
“Liability” means any and all debts, liabilities and obligations of any kind or
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
or determined or determinable.
“Lien” means any mortgage, deed of trust, security interest, pledge,
hypothecation, assignment in the nature of a security interest, attachment,
encumbrance, lien (statutory, judgment or otherwise), or other security
agreement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any lease in the nature of a security
interest).
“Material Adverse Effect” means any change, event, circumstance, development,
occurrence or effect that individually, or taken together with any other change,
event, circumstance, development, occurrence or effect is, or would reasonably
be expected to have, a materially adverse effect on (i) to the business, assets
(including intangible assets), Intellectual Property, liabilities, financial
condition, property, or results of operations of the Company or (ii) the ability
of the Company, Arbutus or Protiva, as applicable, to consummate the
transactions contemplated by this Agreement.
“Milestone Payments” means the Option Insect Milestone A Payment, the Option
Plant Milestone A Payment, the Option Insect Milestone B Payment, the Option
Plant Milestone B Payment, the Option Insect Milestone C Payment, the Option
Plant Milestone C Payment, the Option Set-up Milestone Payment and the Option
Shipment Milestone Payment; for clarification, “Milestone Payments” shall not
include any Commercial Milestone Payment or any payment with respect to the
Post-Closing Milestones.

7
6503474.12

--------------------------------------------------------------------------------

 



“Monsanto Project Intellectual Property” shall have the meaning given to such
term in the Protiva-Monsanto Services Agreement.
“Option Insect Milestone A” shall mean that the JRC has made a determination
that the Company has satisfied the Option Insect Phase A Completion Criteria.
“Option Insect Milestone B” shall mean that the JRC has made a determination
that the Company has satisfied the Option Insect Phase B Completion Criteria.
“Option Insect Milestone C” shall mean that the JRC has made a determination
that the Company has satisfied the Option Insect Phase C Completion Criteria.
“Option Insect Phase A Completion Criteria” shall mean the criteria outlined in
Exhibit B-2(ii).
“Option Insect Phase B Completion Criteria” shall mean the criteria outlined in
Exhibit B-3(ii).
“Option Insect Phase C Completion Criteria” shall mean the criteria outlined in
Exhibit B-4(ii).
“Option Notice Period” means, after the JRC has made a determination in
accordance with Section 12(k) that the Company has completed Phase C, the period
commencing on the date on which Monsanto Canada has received both (a) the Data
Package from Protiva, and (b) an Amended Disclosure Schedule dated no later than
the date of delivery of such Data Package, and ending ninety (90) days after the
later of the date of delivery of such Data Package or Amended Disclosure
Schedule.
“Option Plant Milestone A” shall mean that the JRC has made a determination that
the Company has satisfied the Option Plant Phase A Completion Criteria.
“Option Plant Milestone B” shall mean that the JRC has made a determination that
the Company has satisfied the Option Plant Phase B Completion Criteria.
“Option Plant Milestone C” shall mean that the JRC has made a determination that
the Company has satisfied the Option Plant Phase C Completion Criteria.
“Option Plant Phase A Completion Criteria” shall mean the criteria outlined in
Exhibit B-2(i).
“Option Plant Phase B Completion Criteria” shall mean the criteria outlined in
Exhibit B-3(i).
“Option Plant Phase C Completion Criteria” shall mean the criteria outlined in
Exhibit B-4(i).

8
6503474.12

--------------------------------------------------------------------------------

 



“Option Set-up Completion Criteria” shall mean the criteria outlined in Exhibit
B-5(i).
“Option Set-up Milestone” shall mean that the JRC has made a determination that
the Company has satisfied the Option Set-up Completion Criteria.
“Option Shipment Completion Criteria” shall mean the criteria outlined in
Exhibit B-5(ii).
“Option Shipment Milestone” shall mean that the JRC has made a determination
that the Company has satisfied the Option Shipment Completion Criteria.
“Order” means any order, stay, writ, judgment, injunction, decree, determination
or award from a court or other Governmental Authority of competent jurisdiction.
“Patent” has the meaning in the PadCo-Protiva License and Services Agreement.
“Patent Rights” means rights in or licensed access to a Patent.
“Person” means an individual, corporation, limited liability company, syndicate,
association, trust, partnership, joint venture, unincorporated organization,
government agency or any agency, instrumentality or political subdivision
thereof, or other entity.
“Phase A” shall mean the initial development activities outlined in the Research
Plan to be commenced pursuant Section 2(e).
“Post-Closing Insect Approval Criteria” shall mean Regulatory Approval of the
first insect-based Product.
“Post-Closing Insect Approval Milestone” shall mean that the Company has
satisfied the Post-Closing Insect Approval Criteria.
“Post-Closing Insect Submission Criteria” shall mean Regulatory Submission of
the first Insect-based Product.
“Post-Closing Insect Submission Milestone” shall mean that the Company has
satisfied the Post-Closing Insect Submission Criteria.
“Post-Closing Milestone” shall mean the Post-Closing Plant Submission Milestone,
Post-Closing Insect Submission Milestone, Post-Closing Plant Approval Milestone
and Post-Closing Insect Approval Milestone.
“Post-Closing Plant Approval Criteria” shall mean Regulatory Approval of the
first plant-based Product.
“Post-Closing Plant Approval Milestone” shall mean that the Company has
satisfied the Post-Closing Plant Approval Criteria.

9
6503474.12

--------------------------------------------------------------------------------

 



“Post-Closing Plant Submission Criteria” shall mean Regulatory Submission of the
first plant-based Product.
“Post-Closing Plant Submission Milestone” shall mean that the Company has
satisfied the Post-Closing Plant Submission Criteria.
“Principal Competitor” means (a) those Persons listed on Exhibit K and, unless
otherwise indicated with respect to such Person on Exhibit K, any of their
Affiliates, and any entity that acquires all or substantially all of any of the
foregoing Persons or all or substantially all of such Person’s agricultural
division or the agricultural subsidiary of any of the foregoing Persons;  and
(b) any Person and any of their Affiliates (i) now known, or that emerges in the
future, which is engaged in the business of developing, marketing or selling
agricultural products (including agricultural chemical products and transgenic
plants) for applications in the Agricultural Field and (ii) which is one of the
top ten businesses in sales world-wide in developing, marketing or selling
agricultural products (including agricultural chemical products and transgenic
plants) for applications in the Agricultural Field.  Notwithstanding the
foregoing, in no event shall Monsanto or any controlled Affiliate thereof be
deemed a “Principal Competitor” under this Agreement.
“Products” has the meaning in the PadCo-Protiva License and Services Agreement.
“Protiva Intellectual Property” has the meaning in the PadCo-Protiva License and
Services Agreement.
“Protiva License” has the meaning in the PadCo-Protiva License and Services
Agreement.
“Protiva Project Inventions” has the meaning in the PadCo-Protiva License and
Services Agreement.
“Protiva Project Patents” has the meaning in the PadCo-Protiva License and
Services Agreement.
“Receiving Party” means, as applicable, (i) Monsanto, Monsanto Canada and/or
their Affiliates to the extent such “Receiving Party” is receiving Confidential
Information from a Disclosing Party; (ii) Protiva and/or its Affiliates (other
than the Company and any subsidiaries of the Company) to the extent such
“Receiving Party” is receiving Confidential Information from a Disclosing Party;
or (iii) the Company and/or any subsidiaries of the Company to the extent such
“Receiving Party” is receiving Confidential Information from a Disclosing Party.
“Regulatory Approval” means the point in time at which Monsanto Canada, or its
Affiliate, receives permission from the US governmental regulatory authorities
or such comparable authority in countries outside of the U.S., to begin
commercialization of a Product in the US or any of such countries.

10
6503474.12

--------------------------------------------------------------------------------

 



“Regulatory Submission” means the point in time at which Monsanto Canada, or its
Affiliate, completes submission of a dossier to a U.S. regulatory authority, or
such comparable authority in countries outside of the U.S., whose purpose is to
regulate the production, importation, or commercialization of a Product in the
jurisdiction governed by such regulatory authority.
“Research Plan” means the written research plan attached hereto as Exhibit A,
which describes the activities performed in the course of the Research Program,
and subsequent amendments thereto approved by the JRC.
“Tax” or “Taxes” means any and all taxes, assessments, levies, tariffs, imposts,
duties or other charges or impositions in the nature of a tax (together with any
and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any Governmental Authority, including income,
estimated income, gross receipts, profits, business, license, occupation,
franchise, capital stock, real or personal property, sales, use, transfer, value
added, employment or unemployment, social security, disability, alternative or
add-on minimum, customs, excise, stamp, environmental, commercial rent and
withholding taxes.
“Tax Return” means any return (including any information return), report,
statement, declaration, schedule, notice, form, election or other document
(including any attachments thereto and amendments thereof) required to be filed
with any Governmental Authority with respect to any Tax.
“Technology Transfer” means the transfer by Protiva to Monsanto of the
specifications, physical material, protocols, data and other documentation
described in Exhibit B-6.
“Technology Transfer Completion Criteria” shall mean the criteria outlined in
Exhibit B-6.
“Trade Secrets” means confidential ideas and information, trade secrets,
inventions, concepts, methods, processes, formulae, reports, data, research and
development results, customer lists, mailing lists, business plans and other
proprietary information.
“Trademarks” means United States, state and foreign trademarks, service marks,
logos, trade dress, trade names and Internet domain names, whether registered or
unregistered, and pending applications to register the foregoing.
“Transaction Agreements” shall have the meaning given to such term in the
PadCo-Protiva License and Services Agreement.
“Transactions” means each of the transactions contemplated by this Agreement and
each of the other Transaction Agreements.
“United States” means the United States of America and its territories and
possessions.
As used in this Agreement, the following terms shall have the meanings ascribed
thereto in the respective Sections of this Agreement set forth opposite each
such term below:

11
6503474.12

--------------------------------------------------------------------------------

 



Term
Section
Acquisition Proposal
7(g)
Acquisition Transaction
7(g)
Agreement
Preamble
Amended Disclosure Schedule
7(h)
Arbutus
Preamble
Call Option
3(a)
Closing
3(d)
Closing Date
3(d)
Company
Preamble
Company Cure Period
9(a)
Company Indemnified Parties
11(b)(ii) of Appendix A
Company Shares
7(j)
Disclosure Schedule
7(h)
Dispute Negotiation Period
12(k)(i)
Effective Date
Preamble
Environmental Laws
4(w) of Appendix A
Exercise Date
3(b)
FCPA
4(i) of Appendix A
Financial Statements
4(k) of Appendix A
Fundamental Representations
11(a) of Appendix A
Hazardous Substance
4(w) of Appendix A
Indemnified Party
11(d)(i) of Appendix A
Indemnifying Party
11(d)(i) of Appendix A
Joint Patent Prosecution Matters
Schedule 12(k)
JRC
12(k)
JRC Party
12(k)
JRC Parties
12(k)
Monsanto
Introduction
Monsanto Canada
Preamble
Monsanto Canada Cure Period
9(b)
Monsanto Canada Director
7(j)
Monsanto Indemnified Parties
11(b) of Appendix A
Option Phase A-1 Initiation Payment
2(e)(ii)
Option Phase A-2 Initiation Payment
2(e)(iii)


12
6503474.12

--------------------------------------------------------------------------------

 



Term
Section
Organizational Documents
4(v) of Appendix A
Original Option Agreement
Introduction
Original PadCo-Protiva License and Services Agreement
Introduction
Original Protiva-Monsanto Services Agreement
Introduction
PadCo-Protiva License and Services Agreement
Introduction
PCBs
4(w) of Appendix A
Permits
4(h)(ii) of Appendix A
Permitted Recipients
12(l)
Project Patent Response Deadline
Schedule 12(k)
Proposed Project Patent Abandonment
Schedule 12(k)
Prosecution Matters Resolution Period
Schedule 12(k)
Protiva
Preamble
Protiva-Monsanto Services Agreement
Introduction
Protiva Patent Prosecution Matters
Schedule 12(k)
Protiva Project Compound
12(l)
Proxy Shares
7(k)
Regulatory Filings
4(h)(iii) of Appendix A
Research Program
Introduction
Substantive Action
7(n)
Tax Representations
11(a) of Appendix A
Third Party Claim
11(d)(i) of Appendix A
Threshold
11(c)(i) of Appendix A
UK Bribery Act
4(i) of Appendix A



2.Conduct of Research Program.
(a)Rights and Responsibilities. Subject to Monsanto’s performance of its
obligations herein, the Company shall be responsible for all payments due to
Protiva under the PadCo-Protiva License and Services Agreement.
(b)PadCo-Protiva License and Services Agreement. The Company previously engaged
Protiva to perform certain activities described in the Research Plan pursuant to
that certain Original PadCo-Protiva License and Services Agreement attached
hereto as Exhibit C.
(c)Protiva-Monsanto Services Agreement. Protiva previously engaged Monsanto to
perform certain activities described in the Research Plan pursuant to that
certain Original Protiva-Monsanto Services Agreement attached hereto as Exhibit
D.
(d)Diligence. Monsanto, Protiva and the Company shall use reasonable best
efforts to (x) pursue the achievement of the Technology Transfer Completion
Criteria, and (y) comply with all of its obligations under this Agreement and
the other Transaction Agreements.
(e)Phase A, Phase B and Phase C. The parties acknowledge and agree as follows:
(i)The Research Plan outlined the following initial development activities:
(A)for Phase A, the Option Insect Phase A Completion Criteria and the Option
Plant Phase A Completion Criteria,

13
6503474.12

--------------------------------------------------------------------------------

 



(B)for Phase B, the Option Insect Phase B Completion Criteria and the Option
Plant Phase B Completion Criteria, and
(C)for Phase C, the Option Insect Phase C Completion Criteria and the Option
Plant Phase C Completion Criteria.
(ii)The Company has not achieved any of the Option Insect Phase A Completion
Criteria, the Option Plant Phase A Completion Criteria, the Option Insect Phase
B Completion Criteria, the Option Plant Phase B Completion Criteria, the Option
Insect Phase C Completion Criteria or the Option Plant Phase C Completion
Criteria.
(iii)On or about May 22, 2015, Monsanto Canada paid to Protiva [***] (the
“Option Phase A-1 Initiation Payment”) by electronic wire as arranged with
Protiva to continue Phase A of the Research Program.
(iv)On or about September 1, 2015, Monsanto Canada paid to Protiva [***] (the
“Option Phase A-2 Initiation Payment”).
3.Call Option.
(a)    Option Grant. Protiva granted Monsanto Canada the option (the “Call
Option”) during the Call Period to require Protiva to sell, convey and transfer
to Monsanto Canada all outstanding capital stock of the Company in consideration
for the payment by Monsanto Canada to Protiva of the amounts set forth in this
Section 3.
(b)    Option Exercise. Monsanto Canada hereby exercises the Call Option and
Protiva hereby accepts this Agreement as written notice of such exercise as of
the date hereof (the “Exercise Date”).
(c)    Exercise of Call Option. Monsanto Canada shall pay to Protiva the
following amounts in the manner set forth below:
(i)    At the Closing, Monsanto Canada shall pay to Protiva by electronic wire
transfer as arranged with Protiva an amount in cash equal to [***].
(ii)    Promptly but no later than thirty (30) days following the date on which
each of the Post-Closing Plant Submission Milestone, Post-Closing Insect
Submission Milestone, Post-Closing Plant Approval Milestone and Post-Closing
Insect Approval Milestone, respectively, has been achieved:
(A)    Monsanto Canada shall pay or cause to be paid to Protiva, within thirty
(30) days after achievement of the Post-Closing Plant Submission Milestone,
[***] by electronic wire as arranged with Protiva.
(B)    Monsanto Canada shall pay or cause to be paid to Protiva, within thirty
(30) days after achievement of the Post-Closing Insect Submission Milestone,
[***] by electronic wire as arranged with Protiva.

14
6503474.12

--------------------------------------------------------------------------------

 



(C)    Monsanto Canada shall pay or cause to be paid to Protiva, within thirty
(30) days after achievement of the Post-Closing Plant Approval Milestone, [***]
by electronic wire as arranged with Protiva.
(D)    Monsanto Canada shall pay or cause to be paid to Protiva, within thirty
(30) days after achievement of the Post-Closing Insect Approval Milestone, [***]
by electronic wire as arranged with Protiva.
(iii)    In no event shall Monsanto Canada be required to pay to Protiva any of
the foregoing milestone payments more than once.
(iv)    Within one hundred twenty (120) days after Closing, Protiva shall
complete the Technology Transfer to Monsanto Canada in accordance with Sections
1, 2, 3 and 5 of the Technology Transfer Completion Criteria.
(v)    Monsanto Canada shall provide to Protiva written notice of the
achievement of any milestone set forth in this Section 3(c) within ten (10) days
of the achievement thereof.
(d)    Closing. The closing of the transactions contemplated by the exercise of
the Call Option (the “Closing”) shall take place at the offices of Bryan Cave
LLP, 211 North Broadway, Suite 3600, St. Louis, Missouri 63012, at 10:00 a.m.,
Central time, on the fifth (5th) calendar day after the satisfaction or waiver
of the last of the conditions set forth in Section 8 to be satisfied or waived
in accordance with the terms of this Agreement following the exercise of the
Call Option (other than those conditions which, by their terms, are to be
satisfied at the Closing), or at such other date, time and location as Monsanto
Canada and Protiva may agree in writing (the “Closing Date”).
(e)    Payment at Closing. At the Closing, (i) Monsanto Canada shall pay the
amounts set forth in Section 3(c)(i), (ii) Protiva, Arbutus and the Company
shall execute, acknowledge and deliver such assignments, transfers, consents,
assumptions and other documents and instruments and take such other commercially
reasonable actions as may reasonably be requested to assign, convey or transfer
to or vest in Monsanto Canada all of Protiva’s right, title and interest in all
of the outstanding capital stock of the Company, and (iii) Monsanto Canada’s
obligation to pay Protiva any further Milestone Payments pursuant to this
Agreement shall be extinguished. If the outstanding capital stock of the Company
is represented by certificates, Protiva shall deliver to Monsanto Canada such
certificates, endorsed or accompanied by appropriate transfer power duly
executed. For the avoidance of doubt, subject to Section 3(h), the sale of all
of Protiva’s right, title and interest in the outstanding capital stock of the
Company hereunder shall not extinguish the obligation of the Company to pay the
Commercial Milestone Payment to Protiva in accordance with the PadCo-Protiva
License and Services Agreement.



15
6503474.12

--------------------------------------------------------------------------------

 



(f)    Right to Setoff. From and after the Closing, Monsanto Canada shall have
the right, but not the obligation, exercisable by delivery of written notice to
Protiva by Monsanto Canada, to set off against and reduce the amount of any
Commercial Milestone Payment by an amount equal to [***] of any and all
royalties, license fees and other consideration payable under licenses obtained
from Third Parties deemed reasonably necessary or appropriate by Monsanto Canada
in its discretion to avoid any claims that any Compound, Formulation or Product
infringes the intellectual property rights of such Third Parties directed to
lipid nano particles or the use or manufacture of lipid nano particles;
provided, however, that in no event shall such set off reduce the Commercial
Milestone Payment by more than one-third of the amount of such payment (e.g., if
a Commercial Milestone Payment is made pursuant to part (i) of Section 3.1(a) of
the PadCo-Protiva License and Services Agreement and there has been no Change of
Control of Protiva or Arbutus, then in no event shall Protiva receive less than
[***] as such Commercial Milestone Payment, or if such Commercial Milestone
Payment is made and there has been a Change of Control of Protiva or Arbutus,
then in no event shall Protiva receive less than [***]).
(g)    Withholding Rights and Tax Treatment of Transactions. If Monsanto Canada
is required by any Governmental Authority to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to Protiva or any
assignee such amounts as it is required to deduct and withhold with respect to
the making of such payment under the Code, or any applicable provision of state,
local or foreign Tax Law, Monsanto Canada shall gross up the payments owed to
Protiva so that Protiva receives net of withholding taxes the amount Protiva
would otherwise have received but for such withholding. The parties hereto agree
to make commercially reasonable efforts to inform one another of potential
exceptions to withholding obligations. To the extent that Protiva, its
assignees, or successors are able to obtain a refund of such Tax withheld by
Monsanto Canada, Protiva, its assignees, or successors agree to make a
good-faith effort to obtain such refund and remit such refund to Monsanto, its
assignees, or successors within thirty days of receipt of such refund. The
parties will use their commercially reasonable efforts to mitigate any
withholding Tax on any payments hereunder, including providing any appropriate
certification or other documentation.
(h)    Change of Control of Protiva or Tekmira. In the event of a Change of
Control of Protiva or Tekmira with a Principal Competitor, the Commercial
Milestone Payment under the PadCo-Protiva License and Services Agreement (if and
when either is paid or payable under the terms of such agreement) shall be
reduced by [***]. Such amounts may be further reduced in accordance with Section
3(f) above.
4.Representations and Warranties Regarding the Company. Each of Protiva and the
Company represents and warrants to Monsanto Canada that, except as set forth on
the Disclosure Schedule or the Amended Disclosure Schedule, as applicable, which
exceptions shall be deemed to be part of the representations and warranties made
hereunder, the representations and warranties set forth in Section 4 of Appendix
A to this Agreement are true and complete as of the Closing Date.



16
6503474.12

--------------------------------------------------------------------------------

 



5.Representations and Warranties Regarding Protiva and Arbutus. Each of Protiva
and Arbutus hereby severally represents and warrants to Monsanto Canada that the
representations and warranties set forth in Section 5 of Appendix A to this
Agreement are true and complete as of the Closing Date.
6.Representations and Warranties of Monsanto Canada. Monsanto Canada hereby
represents and warrants to the Company and Protiva that the representations and
warranties set forth in Section 6 of Appendix A to this Agreement are true and
complete as of the Closing Date.
7.Covenants and Restrictions.
(a)    Acknowledgement of Transfer Restriction. During the Call Period, each of
Protiva and the Company acknowledges and agrees that the Protiva License may not
be transferred or sublicensed to any Person other than Monsanto Canada.
(b)    No Assignment. During the Call Period, the Company shall not assign or
transfer or sublicense any rights in the PadCo-Protiva License and Services
Agreement and the Company Owned Intellectual Property and any other Company
Licensed Intellectual Property, if any, to any Person other than Monsanto
Canada.
(c)    Due Diligence Investigation.
(i)    During the Call Period, upon Monsanto Canada’s request, provided that
such requests are no more frequent than once (1) per calendar year, or at any
other time when Monsanto Canada has a good faith intention to exercise the Call
Option, Protiva will furnish to Monsanto Canada all information reasonably
requested with respect to the affairs and businesses of Protiva to the extent it
relates to the Protiva Intellectual Property and the Company, including the
books and records of the Company and a reasonably detailed report on the current
and planned development of the Company’s product candidates, including timelines
and budgets, patents, patent applications, and other Intellectual Property,
field studies, interactions with regulatory authorities, manufacturing
activities, and publication plans; provided that, all reasonable third party out
of pocket expenses (other than accounting fees and attorneys fees) incurred by
Protiva in providing such information to Monsanto Canada shall be paid by
Monsanto Canada. To the extent any such report contains a significant change in
activities and timelines from the report previously furnished to Monsanto
Canada, such report will also include explanations for all of such changes.
Representatives of the Company and Protiva shall meet with Monsanto Canada, upon
Monsanto Canada’s reasonable request, regularly during each year at the
Company’s facilities at mutually agreeable times to discuss the matters set
forth in this subsection.
(ii)    During the Call Period, other than in connection with the matters
specified in clause (i) above, Protiva shall permit Monsanto Canada at Monsanto
Canada’s expense, to visit and inspect the Company’s properties no more than two
(2) times per year, or at any other time when Monsanto Canada has a good faith
intention to exercise the Call Option, upon at least five (5) Business Days’
advance written notice, to examine the Company’s books of account and records
and discuss the Company’s affairs, finances, and accounts with its officers,
during normal business hours of the Company as may be reasonably requested by
Monsanto Canada.

17
6503474.12

--------------------------------------------------------------------------------

 



(d)    Prior to Closing. During the period beginning on the Effective Date and
ending on the (x) expiration of the Call Period if Monsanto Canada does not
exercise the Call Option or (y) Closing if Monsanto Canada exercises the Call
Option, and without limiting the covenants set forth in Section 2 with respect
to the conduct of the Research Program, without the approval of the Board,
including the approval of the Representatives in any event, the Company shall
use commercially reasonable efforts to: (A) operate the Company Business in
accordance with the Research Plan, (B) preserve intact the business organization
of the Company, (C) preserve the current relationships of the Company with
customers, suppliers and other Persons with which the Company has significant
business relations, and (D) comply with all of the material covenants set forth
in the PadCo-Protiva License and Services Agreement. In addition, during such
period the Company shall not and Protiva shall cause the Company to not, without
the prior written consent of Monsanto Canada, directly or indirectly do, or
propose to do, any of the following:
(i)    waive compliance by Protiva with the PadCo-Protiva License and Services
Agreement or the Protiva-Monsanto Services Agreement;
(ii)    own any stock or other securities of any subsidiary or other
corporation, partnership, or other entity;
(iii)    create any encumbrance on any material assets or properties of the
Company (whether tangible or intangible) or the capital stock of the Company;
(iv)    except as approved by the Board or as contemplated by this Agreement,
incur any Indebtedness or guarantee, directly or indirectly, any Indebtedness;
(v)    issue, transfer, deliver, sell, authorize, pledge or otherwise encumber
or propose the issuance of any units, equity interests or other interests, or
create, or authorize the creation of any additional class or series of units,
equity interests or other interests;
(vi)    increase the authorized number of any class or series of units, equity
interests or other interests;
(vii)    except as contemplated by this Agreement, distribute any of the
Company’s material assets in the form of a dividend;
(viii)    except for the Transaction Agreements, enter into any transaction or
agreement with any Affiliate;
(ix)    engage in any business other than the Company Business;
(x)    enter into any transaction or agreement with any third party;
(xi)    sell, assign, transfer, lease, license, abandon, permit to lapse or
otherwise dispose of, or agree to sell, assign, transfer, lease, license,
abandon, permit to lapse or otherwise dispose of, any of the material tangible
assets of the Company, any material proprietary rights or technology, except as
approved by the Board;

18
6503474.12

--------------------------------------------------------------------------------

 



(xii)    sell, assign, transfer, lease, sublicense, abandon, permit to lapse or
otherwise dispose of, or agree to sell, assign, transfer, lease, sublicense,
abandon, permit to lapse or otherwise dispose of, any of the Company’s rights
in, to, or under the Protiva License or any of Protiva’s rights in the capital
stock of the Company;
(xiii)    acquire (by merger, consolidation or combination, or acquisition of
stock or assets) any corporation, partnership or other business organization or
division or material portion of the assets thereof, except acquisitions of
inventory and supplies in the ordinary course of business consistent with past
practice;
(xiv)    make any change in any method of financial accounting or financial
accounting practice used by the Company, other than such changes as are required
by GAAP;
(xv)    except in accordance with generally accepted accounting principles in
Canada, consistently applied, make any change to (1) the Company’s normal month
to month accounting practices and policies, including those relating to the
collection of accounts receivable, the payment of accounts payable or other
similar Liabilities of the Company or (2) the application of such policies;
(xvi)    (1) hire any employee, (2) enter into or amend any employment, deferred
compensation, severance or similar contract, (3) incur any obligation to
compensate any member of the Board or officer of the Company, (4) pay or make
provision for the payment of any bonus, profit sharing, deferred compensation,
pension, retirement, severance or other similar payment or arrangement to any
employee, or any member of the Board, officer of the Company or any of its
Affiliates, (5) adopt any employee benefit plan, or (6) make any loans to any
officer, member of the Board, Affiliate, agent, representative or consultant of
the Company (other than advances to cover business expenses in the ordinary
course of business) or make any change in any existing borrowing or lending
arrangement for or on behalf of any of such Persons;
(xvii)    amend the Company’s organizational documents;
(xviii)    make any loans, advances or capital contributions to, or investments
in, any other Person, other than advances to cover business expenses in the
ordinary course of business;
(xix)    liquidate, dissolve or effect a recapitalization or reorganization in
any form of transaction;
(xx)    (1) declare or pay any dividends on, or make any other distributions
(whether in cash, stock or property) in respect of, any securities, (2) split,
combine or reclassify any of its securities, (3) effect a recapitalization, (4)
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for units, equity interests or similar interests, or (5)
except as contemplated by this Agreement, repurchase or otherwise acquire or
offer to redeem or otherwise acquire, directly or indirectly, any units, equity
interests or similar interests;

19
6503474.12

--------------------------------------------------------------------------------

 



(xxi)    create, incur, assume, suffer to exist or otherwise be liable with
respect to any debt other than on terms that allow for prepayment at any time;
(xxii)    commence, settle, or offer or propose to settle, any (1) material
action, or (2) action that relates to the transactions contemplated by this
Agreement;
(xxiii)    enter into, or allow any Affiliate to enter into any agreement,
license or other similar arrangement that restricts the Company’s performance of
its obligations under the Transaction Agreements; or
(xxiv)    authorize, commit, enter into or offer to enter into, any contract or
agreement to take or cause to be taken any of the actions prohibited by this
Section 7(d).
(e)    Payment of Taxes, Etc. The Company shall, and Protiva shall cause the
Company and each of its subsidiaries to, and the Company shall cause each of its
subsidiaries to: (i) timely file all required Tax Returns as they become due
(taking all timely filed proper extension requests into account); (ii) ensure
that all such Tax Returns are true, correct and complete in all material
respects; and (iii) timely pay and discharge, as they become due and payable,
all Taxes (other than Taxes contested in good faith by the Company or its
subsidiaries in appropriate proceedings), assessments and other governmental
charges or levies imposed upon the Company or its subsidiaries, their income, or
any property of the Company or its subsidiaries as well as all claims of any
kind (including claims for labor, materials and supplies) that, if unpaid, may
by law become a Lien or charge upon the properties of the Company or its
subsidiaries.
(f)    Material Contracts. Protiva shall cause the Company not to and the
Company shall not enter into, or extend, any material contract or commitment
during the Call Period to the extent that the exercise of the Call Option or the
consummation of the Closing could require the consent of the counterparty,
result in a breach or violation of such contract, or otherwise require the
payment of any fees or expenses in connection therewith, or give the other party
the right to accelerate any obligations of the Company or such subsidiary
thereunder or to cause the termination of such contract.



20
6503474.12

--------------------------------------------------------------------------------

 



(g)    No Shop. Until this Agreement has been terminated in accordance with its
terms: (i) neither the Company nor Protiva will, nor will the Company or Protiva
authorize or permit any of their respective officers, directors, Affiliates or
employees, or any investment banker, attorney or other advisor or representative
retained by them to directly or indirectly, (A) solicit, initiate or induce the
making, submission or announcement of any Acquisition Proposal, (B) participate
in any discussions or negotiations regarding, or furnish to any Person any
“non-public” information with respect to, or take any other action to facilitate
any inquiries or the making of any proposal that constitutes, or may reasonably
be expected to lead to, any Acquisition Proposal, (C) engage in discussions with
any Person with respect to an Acquisition Proposal, except as to disclose the
existence of these provisions, including in response to any initial unsolicited
expression of an Acquisition Proposal, (D) endorse or recommend any Acquisition
Proposal, or (E) enter into any letter of intent or document or any contract,
agreement or commitment contemplating or otherwise relating to any Acquisition
Proposal; and (ii) the Company and Protiva will promptly notify Monsanto Canada
of the receipt after the Effective Date of any proposal relating to an
Acquisition Proposal or of any request for information relating to the Company
or for access to the properties, books or records of the Company by any Person
who has informed the Company or Protiva that such Person is considering making,
or has made, an Acquisition Proposal, and the Company and Protiva will promptly
provide Monsanto Canada with a summary of any documents received relating to an
Acquisition Proposal and will keep Monsanto Canada informed regarding the status
and details of any such Acquisition Proposal. “Acquisition Proposal” means any
offer or proposal relating to any Acquisition Transaction. “Acquisition
Transaction” means (1) any transaction or series of related transactions, other
than the transactions contemplated by this Agreement, involving the purchase of
all or a majority of the units or equity interests or assets of the Company or
the purchase, acquisition, or sublicense of any right, title or interest of the
Company in, to, or under the PadCo-Protiva License and Services Agreement, (2)
any agreement to enter into a business combination with the Company, and (3) any
agreement made, other than in the ordinary course of business, with regard to
the Protiva Intellectual Property that would result in the transfer of the
Protiva License from the Company to a third Person. For the avoidance of doubt,
(x) an offer or proposal relating to purchase or sale of Protiva or Arbutus
(including by sale of equity, merger, asset transaction or other business
combination) shall not be an Acquisition Proposal or (y) the purchase or sale of
Protiva or Arbutus (including by sale of equity, merger, asset transaction or
other business combination) shall not be an Acquisition Transaction.



21
6503474.12

--------------------------------------------------------------------------------

 



(h)    Disclosure Schedule and Supplement. Attached hereto at Exhibit F is a
schedule of disclosures and exceptions to the representations and warranties
made by the Company and Protiva in Section 4 and Section 5 hereof as of the
Effective Date (the “Disclosure Schedule”). As soon as reasonably practicable,
and in any event no later than ten (10) Business Days following delivery to the
Company by Monsanto Canada from time to time of a request in writing for Amended
Disclosure Schedules at any time when Monsanto Canada has a good faith intention
to exercise the Call Option, Protiva and the Company shall prepare and deliver
to Monsanto Canada an updated schedule of disclosures and exceptions to the
representations and warranties of the Company and Protiva contained in Section 4
and Section 5 hereof (the “Amended Disclosure Schedule”), as if such
representations and warranties were made as of the date of such Amended
Disclosure Schedule, except to the extent any such representations and
warranties refer expressly to an earlier date. Protiva shall deliver the Amended
Disclosure Schedule to Monsanto Canada as soon as reasonably practicable, and in
any event no later than ten (10) Business Days following delivery to the Company
by Monsanto Canada from time to time of a request in writing for Amended
Disclosure Schedules at any time when Monsanto Canada has a good faith intention
to exercise the Call Option. For the avoidance of doubt, in the Amended
Disclosure Schedule, Protiva may schedule disclosures and exceptions to any
representation and warranty made herein regardless of whether Protiva or the
Company has taken exception to such representation and warranty in this
Agreement as of the Effective Date so long as the Amended Disclosure Schedule
refer only to disclosures of actual, specific facts or events in existence on
the date of such Amended Disclosure Schedule that have occurred or been
discovered since the Effective Date. Notwithstanding the foregoing, no
disclosure of a fact or event on the Amended Disclosure Schedule shall be deemed
to cure any failure to disclose such fact or event on any previously delivered
Disclosure Schedule (or Amended Disclosure Schedule, if any), or otherwise amend
any previously delivered Disclosure Schedule (or Amended Disclosure Schedule, if
any); provided, however, the exceptions set forth on the Amended Disclosure
Schedule shall be deemed to be part of the representations and warranties made
as of such date and any item disclosed or otherwise set forth on the Disclosure
Schedule or Amended Disclosure Schedule shall qualify such representations and
warranties disclosed against in such schedules.
(i)    Third Party Consents and Regulatory Approvals. Upon exercise of the Call
Option, the parties hereto shall cooperate with each other and use reasonable
best efforts to promptly achieve the closing conditions set forth in Section 8,
including to (i) prepare and file all necessary documentation, to effect all
applications, notices, petitions and filings as soon as reasonably practicable,
to obtain as promptly as reasonably practicable all permits, consents,
approvals, authorizations and clearances, which are necessary or advisable to
consummate the Closing; (ii) defend any lawsuits or other legal proceedings,
whether judicial or administrative, challenging this Agreement or the
consummation of the transactions contemplated by this Agreement; and (iii)
execute and deliver any additional instruments reasonably necessary to
consummate the transactions contemplated by this Agreement.



22
6503474.12

--------------------------------------------------------------------------------

 



(j)    Monsanto Canada Director. During the Option Period, Protiva hereby agrees
to vote, or cause to be voted, all the shares of capital stock of the Company
now owned or which may hereafter be acquired by Protiva (the “Company Shares”)
in whatever manner as shall be necessary to ensure that at each annual or
special meeting of stockholders of the Company or pursuant to any written
consent of the stockholders of the Company (i) the individual designated by
Monsanto Canada (the “Monsanto Canada Director”) be elected to, and remain a
member of, the Board, (ii) the Monsanto Canada Director is not removed from the
Board (other than for cause) unless approved by Monsanto Canada, (iii) any
vacancy created by the death, resignation, removal or otherwise of a Monsanto
Canada Director be filled by an individual designated by Monsanto Canada, (iv)
upon the request of Monsanto Canada, the Monsanto Canada Director be removed
from the Board and (v) in the absence of a designation by Monsanto Canada of a
Monsanto Canada Director, to retain one vacant seat on the Board until such time
that Monsanto Canada designates a Monsanto Canada Director and to promptly elect
such Monsanto Canada Director to the Board after such designation.
(k)    Grant of Proxy. Protiva hereby appoints Monsanto Canada as the true and
lawful attorney in fact, agent and proxy of Protiva to (i) represent Protiva,
solely with respect to [***] of the Company Shares held by Protiva (the “Proxy
Shares”), at any meeting of the stockholders of the Company, and at any
postponements and adjournments of such meeting, (ii) execute on behalf of
Protiva any written consent of the stockholders of the Company with respect to
the Proxy Shares, and (iii) vote (or execute a written consent on behalf of) the
Proxy Shares standing on the books of the Company in the name of Protiva.
Protiva affirms that this irrevocable proxy is coupled with an interest and may
not be revoked until this Agreement terminates. Protiva hereby covenants and
agrees that Protiva shall not enter into any voting agreement or grant a proxy
or power of attorney with respect to the Company Shares which is inconsistent
with this Agreement. Protiva also hereby agrees that, until the Call Period has
expired without the Call Option having been exercised, or this Agreement has
been terminated in accordance with its terms, it will not, without the prior
written consent of Monsanto Canada (i) grant or enter into any Liens, proxies or
powers of attorney (other than as granted herein) with respect to the voting of
the Company Shares, or deposit any Company Shares into a voting trust or enter
into a voting agreement with respect to any Company Shares, or any interest in
any of the Company Shares, except to Monsanto Canada, (ii) sell, assign,
transfer, encumber or otherwise dispose of, or enter into any contract, option
or other arrangement or understanding with respect to the direct or indirect
sale, assignment, transfer, encumbrance or other disposition of any of the
Company Shares, or (iii) take any action that would have the effect of limiting,
preventing or disabling Protiva from performing its obligations hereunder or the
transactions contemplated hereby.
(l)    Confidential Information.
(i)    Each party agrees that, for itself and its Affiliates, until the first to
occur of (a) [***] or (b) [***], a Receiving Party shall maintain all
Confidential Information of the Disclosing Party in strict confidence and shall
not (x) disclose Confidential Information to any third party without the prior
written consent of the Disclosing Party, except for disclosures expressly
permitted below or (y) use Confidential Information for any purpose except those
explicitly licensed or otherwise authorized or permitted by this Agreement or
any other Transaction Agreement.

23
6503474.12

--------------------------------------------------------------------------------

 



(ii)    The obligations in Section 7(m) will not apply with respect to any
portion of the Confidential Information that the Receiving Party can show by
competent proof: (a) was known to the Receiving Party or its Affiliates, without
any obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party; (b) is subsequently disclosed to the
Receiving Party or its Affiliates by a Third Party lawfully in possession
thereof and without any obligation to keep it confidential or any restriction on
its use; (c) is or otherwise becomes generally available to the public or enters
the public domain, either before or after it is disclosed to the Receiving Party
and such public availability is not the result, directly or indirectly, of any
fault of, or improper taking, use or disclosure by, the Receiving Party or its
Affiliates or anyone working in concert or participation with the Receiving
Party or its Affiliates; or (d) has been independently developed by employees or
contractors of the Receiving Party or its Affiliates without the aid,
application or use of Confidential Information of the Disclosing Party. Specific
Confidential Information disclosed by a Disclosing Party will not be deemed to
be within any exceptions set forth in (a), (b), or (c) above merely because it
is embraced by more general information to which one or more of those exceptions
may apply and provided further that no combination of information shall be
deemed to be within any such exceptions unless the combination itself and its
principle of operation are within the public domain. Even though Confidential
Information may be within one of the exceptions described in the preceding
sentence, the Receiving Party shall not disclose to third parties that the
excepted Confidential Information was received from the Disclosing Party. If the
Closing occurs, then effective as of the Effective Date, references in (a), (b)
and (d) to “Affiliates” shall not include the Company or any subsidiaries of the
Company with respect to Protiva as the Receiving Party.
(iii)    Confidential Information of a Disclosing Party may be used by the
Receiving Party in the performance of its obligations under any Transaction
Agreement, as otherwise expressly authorized in any Transaction Agreement or by
the Disclosing Party in writing.
(iv)    The Receiving Party may disclose Confidential Information belonging to
the Disclosing Party to the extent (and only to the extent) such disclosure is
reasonably necessary in the following instances: (a) subject to the proviso
below, by any party, in order to comply with applicable non-patent law
(including any securities law or regulation or the rules of a securities
exchange in a relevant jurisdiction) and with judicial process, if based on the
reasonable advice of the Receiving Party’s counsel, such disclosure is necessary
for such compliance; (b) subject to the proviso below, by any party, in
connection with prosecuting or defending litigation; (c) by any party in
connection with filing and prosecuting Protiva Project Patent or Joint Project
Patent, only in a manner that complies with such party’s rights and obligations
in connection with such matters as set out in the Transaction Agreements; (d)
subject to the proviso below, by the Company, to its Affiliates, permitted
acquirers or assignees under the Transaction Agreements and its or any of their
research collaborators, subcontractors, lenders (but, with respect to lenders,
only Confidential Information related to the terms and conditions of the
Transaction Agreements and financial information related thereto) and each of
the Company’s and its Affiliates’ respective directors, employees, contractors
and agents; (e) subject to the proviso below, by Monsanto, to its Affiliates,
permitted acquirers or assignees under the Transaction Agreements and its or any
of their research collaborators, subcontractors, lenders (but, with respect to
lenders, only Confidential Information related to the terms and conditions of
the Transaction Agreements and financial

24
6503474.12

--------------------------------------------------------------------------------

 



information related thereto) and each of Monsanto’s and its Affiliates’
respective directors, employees, contractors and agents; and (f) subject to the
proviso below, by Protiva, to its Affiliates, permitted acquirers or assignees
under the Transaction Agreements and its or any of their research collaborators,
subcontractors, lenders (but, with respect to lenders, only Confidential
Information related to the terms and conditions of the Transaction Agreements
and financial information related thereto) and Protiva’s and its Affiliates’
respective directors, employees, contractors and agents, provided, that (x) with
respect to clause (a) and (b) where reasonably possible, (1) the Receiving Party
will notify the Disclosing Party of the Receiving Party’s intent to make any
disclosure pursuant thereto sufficiently prior to making such disclosure so as
to allow the Disclosing Party adequate time to take whatever action it may deem
appropriate to protect the confidentiality of the information to be disclosed,
and (2) consistent with applicable law or regulation, the Disclosing Party shall
have the right to suggest reasonable changes to the disclosure to protect its
interests and the Receiving Party shall not unreasonably refuse to include such
changes in its disclosure, and (x) with respect to clause (d), (e) and (f), each
Person to whom Confidential Information is disclosed must be bound prior to
disclosure by confidentiality and non-use restrictions at least as restrictive
as those contained in this Agreement (other than investment bankers, investors
and lenders, who must be bound prior to disclosure by commercially reasonable
obligations of confidentiality).
(v)    No party shall use the name of any other party or of any director,
officer, employee, or agent of any other party or any adaptation thereof in any
advertising, promotional or sales literature, publicity or in any document
employed to obtain funds or financing without the prior written approval of such
party or individual whose name is to be used.
(m)    Financial Reporting.
(i)    With respect to any period that Monsanto Canada determines it is required
to consolidate the financial position and results of operations of the Company
for financial account purposes or otherwise desires to audit the financial
statements provided by the Company pursuant to Section 7(m)(ii), Monsanto Canada
shall be entitled (at its own expense) to access such books and records of the
Company as may be required to perform (or cause to be performed) an audit of the
Company’s financial position and results of operations for such period. Such
access shall be provided on a timely basis at reasonable times, during normal
business hours, and shall be made available to Monsanto Canada and any
third-party accounting firm or other agent designated by Monsanto Canada. In
connection with such review, Protiva shall cause the Company to make and the
Company shall make, and shall cause any officers of the Company to make, such
representations regarding the Company’s financial position, results of
operations, books and records and accounting controls as may be reasonably
requested by such third-party accounting firm in the performance of any such
audit of the Company’s financial position and results of operations.
(ii)    In addition to its obligations under Section 7(m), the Company shall
deliver to Monsanto Canada as soon as practicable, but in any event not later
than the thirtieth (30th) calendar day after each calendar month of the Company
(or the sixtieth (60th) calendar day following December 31): (i) unaudited
financial statements (balance sheet, income statement, statement of members’
equity and statement of cash flows) of the Company as of the end of such
calendar month; (ii) copies of all agreements entered during the previous month
that would reasonably be considered

25
6503474.12

--------------------------------------------------------------------------------

 



material or that required Monsanto Canada’s consent prior to entry pursuant to
this Agreement or the Transaction Agreements; and (iii) copies of all minutes of
meetings (or written consents executed in lieu thereof) of the Board held during
such calendar quarter. In addition to its obligations under Section 7(m), the
Company shall deliver to Monsanto Canada as soon as practicable, but in any
event not later than the thirtieth (30th) calendar day after each calendar
quarter of the Company (or the sixtieth (60th) calendar day following December
31), unaudited financial statements (balance sheet, income statement, statement
of members’ equity and statement of cash flows) of the Company as of the end of
such calendar quarter. In addition to its obligations under Section 7(m), the
Company shall deliver to Monsanto Canada as soon as practicable, but in any
event not later than the thirtieth (30th) calendar day after each calendar year
of the Company (or the sixtieth (60th) calendar day following December 31),
unaudited financial statements (balance sheet, income statement, statement of
members’ equity and statement of cash flows) of the Company as of the end of
such calendar year.
(iii)    The Company shall provide Monsanto Canada the opportunity to discuss
any financial data delivered pursuant to this Section 7(m) with the Company’s
management (including the Board) at such times as may be mutually agreed upon
between the Company and Monsanto Canada. Monsanto Canada acknowledges and agrees
that it will keep all information received pursuant to this Section 7(m)
confidential in accordance with Section 7(m).
(iv)    Protiva shall provide to Monsanto Canada copies of all of the Company’s
Tax Returns within thirty (30) calendar days after filing with the relevant
Governmental Authority.
(n)    Notification of Certain IP Matters. Protiva shall provide to the persons
then serving as the Monsanto Canada members of the JRC, not less often than once
per quarter, notice and copies (if applicable) of: (1) all office actions,
notices of allowance or allowability, or other substantive actions issued in
connection with any Protiva Project Patent (each a “Substantive Action”); (2)
all correspondence from counsel (including foreign associates) explaining or
providing guidance or recommendations regarding a Substantive Action; (3) a
pre-filing draft of all Protiva Project Patent applications and responses to
Substantive Actions that will or may be filed after the Effective Date as
directed by the JRC in its exercise of its authority to oversee the filing,
prosecution and maintenance of such Patents, revised drafts as directed by the
JRC, and a copy of each Protiva Project Patent application, application and
response to Substantive Action as filed; (4) all Protiva Project Inventions and
invention disclosures received or prepared by Protiva directed to any Protiva
Project Invention; and (5) the due date of any maintenance, annuity, or similar
payment required
to maintain or otherwise prevent the abandonment, expiration, or cancellation of
any Protiva Project Patent, provided that such notice is given to such members
of the JRC not less than 30 days prior to such due date; and, further, Protiva
shall provide, in a timely manner, any of the foregoing information to the JRC
that is required for the JRC to make a decision regarding a Protiva Project
Patent application. For the avoidance of doubt, any Confidential Information of
Protiva (as the Disclosing Party) included in such disclosures shall be subject
to the provisions of Section 7(m); in addition, prior to Closing the following
additional provisions shall apply: (i) the recipients of such information shall
use such Confidential Information solely in connection with the performance of
their duties as members of the JRC to consult with Protiva regarding whether to
file Patents for Protiva Project Inventions and the prosecution, maintenance
and/or abandonment of Protiva Project Patents and, for such purposes only, may
disclose such Confidential Information only to such representatives of Monsanto
or Monsanto Canada who (A) are bound by non-disclosure obligations with respect
to such information at least as restrictive as those contained in Section 7(l)
and this Section 7(m), (B) whose input such members of the JRC deem useful for
such purposes (i.e., disclosure to representatives on a need to know basis
only), and (C) who are either (i) a senior officer of Monsanto (e.g., the Vice
President, Chemistry Technology) or (ii) Monsanto’s internal legal counsel.
(o)    Certain Business Practices Covenant. None of the Company, Arbutus or
Protiva, or any of its other Affiliates or any Board Member or officer of the
Company or any of its Affiliates, or any consultant, agent, employee or other
Person acting for or on behalf of the Company or any of its Affiliates, will (A)
use any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity in respect of the Company Business; (B)
directly or indirectly, pay or deliver any fee, commission or other sum of money
or item of property, however characterized, to any finder, agent, or other party
acting on behalf of or under the auspices of a governmental official or
Governmental Authority which is in any manner illegal under any Laws of the
United States or any other country having jurisdiction; or (C) make any payment
to any customer or supplier of the Company, or given any other consideration to
any such customer or supplier in respect of the Company Business that violates
applicable Law in any material respect. Without limiting the foregoing, none of
the Company, Protiva, Arbutus or any of its other Affiliates or any Board Member
or officer of the Company or any of its Affiliates, or any consultant, agent,
employee or other Person acting for or on behalf of the Company or any of its
Affiliates, will, directly or indirectly, take any action that would result in a
violation by such Persons of the FCPA, UK Bribery Act or the Corruption of
Foreign Public Officials Act (Canada), or any rules or regulations thereunder or
any other applicable anti-corruption Law, including: (x) by making use of the
mails or any means or instrumentality of interstate commerce in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or offer, gift, promise to give, or authorization of the giving of anything of
value, directly or indirectly, to any “foreign official” (as such term is
defined in the FCPA) or any foreign political party or official thereof or any
candidate for foreign political office to secure official action, or to any
Person (whether or not a foreign official) to influence that Person to act in
breach of a duty of good faith, impartiality or trust (“acting improperly”) or
to reward the Person for acting improperly, in contravention of the FCPA, the UK
Bribery Act or the Corruption of Foreign Public Officials Act (Canada) or any
other applicable anticorruption Law, (y) by requesting, agreeing to receive or
accepting a financial or other advantage intending that, as a consequence,
anyone’s work duties will be performed

26
6503474.12

--------------------------------------------------------------------------------

 



improperly, or as a reward for anyone’s past improper performance, or (z) by
otherwise offering or conveying, directly or indirectly (such as through an
agent), anything of value to obtain or retain business or to obtain any improper
advantage, including any bribe, rebate, payoff, influence payment, kickback or
other similar unlawful payment to a foreign government official, candidate for
office, or political party or official of a political party. The Company and
each of its Affiliates will conduct their respective businesses in compliance
with all applicable anti-corruption Laws, including the FCPA, the UK Bribery Act
and the Corruption of Foreign Public Officials Act (Canada), and the Company and
each of its Affiliates will institute and maintain policies and procedures
designed to cause each such Person to comply with all applicable anti-corruption
Laws, including the FCPA, the UK Bribery Act and the Corruption of Foreign
Public Officials Act (Canada).
(p)    Export Controls Covenant. The Company will comply in all material
respects with the export control Laws and regulations of the United States and
Canada, including but not limited to the Export Administration Regulations, and
sanctions regimes of the U.S. Department of Treasury, Office of Foreign Asset
Controls, and the Area Control List and sanctions regimes of Global Affairs
Canada and the Company will not export, reexport, or transfer products,
materials, software and/or technology, either directly or indirectly, without
prior U.S. or Canadian government authorization (as the case may be), to (i) any
country subject to a comprehensive U.S. trade embargo (currently Cuba, Iran,
North Korea, Sudan, and Syria) or a comprehensive Canada trade embargo
(currently North Korea and Belarus) or to any Person listed on the “Entity List”
or “Denied Persons List” maintained by the U.S. Department of Commerce or the
list of “Specifically Designated Nationals and Blocked Persons” maintained by
the U.S. Department of Treasury, or (ii) any end-user engaged in activities
related to weapons of mass destruction. Such activities include but are not
necessarily limited to activities related to: (x) the design, development,
production, or use of nuclear materials, nuclear facilities, or nuclear weapons;
(y) the design, development, production, or use of missiles or support of
missiles projects; and (z) the design, development, production, or use of
chemical or biological weapons.
(q)    PadCo-Protiva License and Services Agreement. None of Arbutus, Protiva or
the Company shall amend the PadCo-Protiva License and Services Agreement in any
respect without the prior written consent of Monsanto Canada.
(r)    Arbutus. Within five (5) Business Days of execution of the PadCo-Protiva
License and Services Agreement, Arbutus shall transfer to the Company the [***]
Class A Common Share held by Arbutus.
8.Closing Conditions.
(a)    Conditions of Monsanto Canada. Monsanto Canada’s obligation to consummate
the Closing is subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived in writing by Monsanto
Canada, in whole or in part, in its sole discretion):
(i)    Exercise of Call Option. Monsanto Canada shall have exercised the Call
Option in accordance with the terms of this Agreement;

27
6503474.12

--------------------------------------------------------------------------------

 



(ii)    Representations and Warranties Regarding the Company and Protiva. The
representations and warranties set forth in Section 4 that are qualified by
materiality or Material Adverse Effect and the Fundamental Representations shall
be true and correct in all respects as of the Effective Date and as of the
Closing Date as though made on the Closing Date (except that those
representations and warranties that are made as of a specific date, which need
be true and correct only as of such date). The representations and warranties
set forth in Section 4 (other than the Fundamental Representations) that are not
qualified by materiality or Material Adverse Effect shall be true and correct in
all material respects as of the Effective Date and as of the Closing Date as
though made on the Closing Date (except that those representations and
warranties that are made as of a specific date need only be so true and correct
as of such date);
(iii)    Representations and Warranties Regarding Protiva and Arbutus. The
representations and warranties set forth in Section 5 shall be true and correct
in all respects as of the Closing Date as though made on the Closing Date;
(iv)    Covenants. The covenants and agreements set forth in this Agreement to
be performed or complied with or by the Company and/or Protiva and/or Arbutus at
or prior to the Closing shall have been performed or complied with by the
Company or Protiva or Arbutus, as applicable, in all material respects. The
covenants and agreements set forth in Section 7(q) and Section 7(r) shall have
been performed or complied with by the Company or Protiva or Arbutus, as
applicable, in all respects;
(v)    No Governmental Order. (A) No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Governmental Order or Law which is
in effect or shall have initiated (which is continuing) any action that has the
effect of making (or is seeking to make) the transactions contemplated by this
Agreement illegal or otherwise has the effect of restraining or prohibiting (or
is seeking to restrain or prohibit) the consummation thereof; and (B) all
actions by or in respect of or filings with any Governmental Authority required
to permit the consummation of the Closing in accordance with the terms hereof
shall have been obtained (other than those actions or filings that may, by their
terms, be made after such Closing or which, if not obtained or made prior to the
consummation of the transactions contemplated hereby, would not have a Material
Adverse Effect on the Company or Protiva prior to or after the Closing or a
material adverse effect on Monsanto Canada after the Closing or be reasonably
likely to subject Monsanto Canada or any of its subsidiaries or any of their
respective officers or directors to substantial penalties or criminal
liability);
(vi)    No Material Adverse Effect. No change, event, circumstance, development,
occurrence or effect shall have occurred or been discovered since the Exercise
Date and be continuing as of the Closing Date that, individually or taken
together with any other change, event, circumstance, development, occurrence or
effect, has had or would reasonably be expected to have a Material Adverse
Effect;
(vii)    Officer’s Certificates. Monsanto Canada shall have received an
officer’s certificate from each of the Company and Protiva, dated as of the
Closing Date, certifying as to the matters set forth in Sections 8(a)(ii),
(iii), (iv) and (vi);

28
6503474.12

--------------------------------------------------------------------------------

 



(viii)    No Litigation. There shall be no Action pending against Monsanto
Canada, Protiva or the Company or any of their respective Affiliates by any
Governmental Authority (A) seeking to enjoin or make illegal, delay or otherwise
restrain or prohibit the consummation of the Call Option; (B) that would result
in the Call Option being rescinded following consummation; (C) seeking material
damages in connection with the Call Option; (D) seeking to compel the Company or
Monsanto Canada to dispose of or hold separate any material assets as a result
of the Call Option; or (E) seeking to impose any criminal sanctions or liability
on Monsanto Canada, Protiva or the Company in connection with the consummation
of the Call Option;
(ix)    Consents. The Company and Protiva shall have obtained the consent or
approval of each Person whose consent or approval shall be required in
connection with the consummation of the Closing under all notes, bonds,
mortgages, indentures, contracts, agreements, leases, licenses, permits,
franchises and other instruments or obligations to which it is a party; and
(x)    PadCo-Protiva License and Services Agreement. The PadCo-Protiva License
and Services Agreement shall be in full force and effect and all representations
and warranties set forth in the PadCo-Protiva License and Services Agreement
shall be true and correct as of the Closing Date as though made on the Closing
Date and shall continue to inure to the benefit of the Company, if Monsanto
Canada acquires all of the outstanding capital stock of the Company, or Monsanto
Canada as assignee of all of the Company’s right, title, and interest in, to,
and under the Protiva License, if Monsanto Canada acquires the PadCo-Protiva
License and Services Agreement and the Protiva License.
(b)    Conditions of Protiva. The obligation of Protiva to consummate the
Closing is subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived in writing by Protiva, in
whole or in part, in its sole discretion):
(iii)    Representations and Warranties. The representations and warranties of
Monsanto Canada set forth in Section 6 shall be true and correct as of the
Closing Date as though made on the Closing Date;
(iv)    Covenants. The covenants and agreements set forth in this Agreement to
be performed or complied with Monsanto Canada at or prior to the Closing shall
have been performed or complied with in all material respects;
(v)    No Governmental Order. (A) No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Governmental Order or Law which is
in effect or shall have initiated (which is continuing) any action that has the
effect of making (or is seeking to make) the transactions contemplated by this
Agreement illegal or otherwise has the effect of restraining or prohibiting (or
is seeking to restrain or prohibit) the consummation thereof; and (B) all
actions by or in respect of or filings with any Governmental Authority required
to permit the consummation of the Closing in accordance with the terms hereof
shall have been obtained (other than those actions or filings that may, by their
terms, be made after such Closing, or which, if not obtained or made prior to
the consummation of the transactions contemplated hereby, would not have a
Material Adverse Effect on the Company prior to or after the Closing or a
material adverse effect on Protiva after the Closing or be reasonably likely to
subject Protiva or any of its subsidiaries

29
6503474.12

--------------------------------------------------------------------------------

 



or any of their respective officers or member of the Board to substantial
penalties or criminal liability); and
(vi)    No Litigation. There shall be no Action pending against Monsanto Canada,
Protiva or the Company or any of their respective Affiliates by any Governmental
Authority (A) seeking to enjoin or make illegal, delay or otherwise restrain or
prohibit the consummation of the Call Option; (B) that would result in the Call
Option being rescinded following consummation; (C) seeking material damages in
connection with the Call Option; (D) seeking to compel the Company or Monsanto
Canada to dispose of or hold separate any material assets as a result of the
Call Option; or (E) seeking to impose any criminal sanctions or liability on
Monsanto Canada, Protiva or the Company in connection with the consummation of
the Call Option.
9.Termination.
(a)    Breach by Company or Protiva. Monsanto Canada may terminate this
Agreement within the twenty (20) day period following the Company Cure Period if
there is a material breach of any representation, warranty, covenant or
obligation of the Company or Protiva that (i) would give rise (in the case of a
breach of a representation or warranty) to a failure of the condition set forth
in Sections 8(a)(ii) and 8(a)(iii) to be satisfied, and (ii) if susceptible to
cure, has not been cured within thirty (30) days following receipt by Protiva of
written notice thereof from Monsanto Canada (the “Company Cure Period”);
provided, that this Agreement shall in no event terminate under this Section
9(a) if Monsanto Canada is then in material breach of any of its obligations
under this Agreement.
(b)    Breach of This Agreement by Monsanto Canada. Protiva may terminate this
Agreement within the twenty (20) day period following the Monsanto Canada Cure
Period if there is a material breach of any representation, warranty, covenant
or obligation of Monsanto Canada that (i) would give rise to a failure of the
condition set forth in Section 8(b)(i) to be satisfied (in the case of a breach
of a representation or warranty), and (ii) if susceptible to cure, has not been
cured within thirty (30) days following receipt by the Monsanto Canada of
written notice thereof from Protiva (the “Monsanto Canada Cure Period”);
provided, that this Agreement shall in no event terminate under this Section
9(b), if the Company or Protiva is in material breach of any of their
obligations under this Agreement.
(c)    Acquisition of Protiva or Arbutus by a Principal Competitor. Monsanto
Canada may terminate this Agreement immediately upon written notice to Protiva
in the event of a Change of Control of Protiva or Arbutus to a Principal
Competitor.
(d)    Phase A. Monsanto Canada may terminate this Agreement upon delivery by
Monsanto Canada to Protiva of (i) written notice of termination at any time
during Phase A and (ii) [***] by electronic wire as arranged with Protiva.
Notwithstanding the foregoing, if Phase B is initiated by Monsanto Canada,
Monsanto Canada shall not be entitled to terminate this Agreement pursuant to
this Section 9(d).



30
6503474.12

--------------------------------------------------------------------------------

 



(e)    Phase B. Monsanto Canada may terminate this Agreement upon delivery by
Monsanto Canada to Protiva of (i) written notice of termination at any time
during Phase B and (ii) [***] by electronic wire as arranged with Protiva.
Notwithstanding the foregoing, if Phase C is initiated by Monsanto Canada,
Monsanto Canada shall not be entitled to terminate this Agreement pursuant to
this Section 9(e).
(f)    Phase C. Monsanto Canada may terminate this Agreement upon delivery by
Monsanto Canada to Protiva of (i) written notice of termination at any time
during Phase C and (ii) Protiva [***], by electronic wire as arranged with
Protiva.
(g)    Survival. The provisions of Sections 1 (Definitions), 7(l) (Confidential
Information), 9(h) (Survival), 11 (Indemnification) and 12 (Miscellaneous) shall
survive the termination of this Agreement and shall remain in full force and
effect.
(h)    Rights Upon Termination. For clarity, if this Agreement terminates and
the Closing has not occurred prior to such termination: (a) Monsanto will
relinquish its seat(s) on the Board, and (b) the Company and Protiva shall have
the right to amend or terminate the PadCo-Protiva License and Services Agreement
in such manner as they may deem appropriate and Monsanto shall no longer be a
third party beneficiary of the PadCo-Protiva License and Services Agreement.
(i)    Rights and Obligations Upon Termination of the Original Option Agreement.
Notwithstanding anything in this Agreement to the contrary and notwithstanding
the replacement of the Original Option Agreement with this Agreement, none of
the parties hereto shall be relieved from liability for any breach of the
Original Option Agreement prior to the date hereof.
10.Certain Covenants.
(a)    Reporting. From the Closing Date until the date after which Protiva is
not eligible to receive any further Commercial Milestone Payments, upon the
written request of Protiva, Monsanto Canada shall provide Protiva by December 31
of each calendar year with an annual summary report of the status of any
Commercialization activities of Monsanto Canada or any of its Affiliates or
sublicensees with respect to any Product being developed by Monsanto Canada or
any of their Affiliates. For the avoidance of doubt, all reports and other
information provided by Monsanto Canada to Protiva pursuant to this
Section 10(a) shall constitute “Confidential Information” and shall be kept
confidential in accordance with the applicable provisions of Section 7(l).
Monsanto Canada shall provide Protiva with written notice of the achievement by
Monsanto Canada or the Company of the criteria for which a Commercial Milestone
Payment is to be paid to Protiva, no later than five (5) Business Days after the
occurrence thereof.



31
6503474.12

--------------------------------------------------------------------------------

 



(b)    Exclusivity. During the Call Period and the Exclusivity Period, other
than as specifically contemplated by the Research Plan, none of Arbutus, Protiva
(and, during the Call Period, the Company), nor any of their respective
Affiliates shall, directly or indirectly, alone or with any third Person,
conduct or facilitate the conduct of any research, Development (as defined in
the PadCo-Protiva License and Services Agreement) or Commercialization
activities with respect to, or undertake to Develop (as defined in the
PadCo-Protiva License and Services Agreement), any molecule intended for
formulation and delivery of RNAi to plants and insects or other applications for
use in the Agricultural Field, including through the license of any Intellectual
Property to enable such action. Notwithstanding the foregoing, if a Person
acquires Arbutus or Protiva and such Person (i) has a valuation of greater than
[***] and (ii) is not a Principal Competitor, then such Person shall be
permitted to continue to operate its existing operations without regard to the
restrictions set forth in this Section 10(b).
11.Indemnification. The indemnification obligations of the parties hereto are
set forth in Section 11 of Appendix A to this Agreement.
12.Miscellaneous.
(a)    Further Assurances. If Monsanto Canada exercises the Call Option in
accordance with the terms of this Agreement, from time to time and without
additional consideration, but at the requesting party’s expense, the parties
will execute and deliver, or cause to be executed and delivered, such additional
or further agreements, transfers, assignments, endorsements, consents and other
instruments as may be reasonably request for the purpose of effectively carrying
out the transactions contemplated by this Agreement, including the Closing, the
transfer of the Protiva License, the Company Owned Intellectual Property and any
other Company Licensed Intellectual Property, if any, or the outstanding capital
stock of the Company to Monsanto Canada and the release of any and all liens,
claims and encumbrances with respect thereto, and will use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary so as to permit consummation of the
transactions contemplated hereunder prior to the Closing Date.



32
6503474.12

--------------------------------------------------------------------------------

 



(b)    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (i) personal delivery to the party to be
notified, (ii) when sent, if sent by facsimile during normal business hours of
the recipient, and if not sent during normal business hours, then on the
recipient’s next Business Day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (iv)
one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next Business Day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page, or to such
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 12(b). If notice is given to the Company or
Protiva, a copy (which shall not constitute notice) shall also be sent to
Orrick, Herrington & Sutcliffe LLP, 51 West 52nd Street, New York, NY 10019,
Attn: R. King Milling, Jr. (Fax: (212) 506-5151). If notice is given to Monsanto
Canada, a copy (which shall not constitute notice) shall also be sent to Bryan
Cave LLP, One Metropolitan Square, 211 North Broadway, Suite 3600, St. Louis,
Missouri 63102, Attn: C. Brendan Johnson (Fax: (314) 552-8438).
(c)    Entire Agreement. This Agreement (including the Exhibits hereto) and the
other Transaction Agreements constitute the entire agreement of the parties with
respect to the matters contemplated herein and therein. This Agreement and the
other Transaction Agreements supersede any and all prior understandings as to
the subject matter herein and therein.
(d)    Amendments, Waivers and Consents. This Agreement may be amended only by
an instrument in writing, signed by each of Monsanto Canada and Protiva. Any
provisions of this Agreement may be waived if the party seeking waiver obtains
the written consent of all of the affected parties.
(e)    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the personal representatives and successors of the
respective parties hereto and shall not be assignable by Protiva or the Company
without the express written consent of the other parties hereto.
(f)    Public Announcements. Except as required by Law or by a Governmental
Authority (including the rules and regulations of any stock exchange or trading
market on which a party’s (or its parent entity’s) securities are traded) or as
permitted by the following sentence, none of the Company, Protiva, or Monsanto
Canada, nor any of their respective Affiliates or any of their respective
officers, directors, employees, agents, and representatives, as applicable,
shall issue or cause the publication of any press release or other public
announcement with respect to the transactions contemplated by this Agreement
without the prior written consent of the other parties hereto, which consent
shall not be unreasonably withheld, conditioned or delayed. In connection with
the execution and delivery of this Agreement, the parties agree to publication
of the press release in the form attached hereto as Exhibit G and agree that
each party shall be permitted to continue to use such press release, including
the specific content contained therein, for any purposes without the need to
obtain the prior written consent of the other parties hereto.



33
6503474.12

--------------------------------------------------------------------------------

 



(g)    General. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. In this Agreement the singular includes the plural, the plural
the singular, the masculine gender includes the neuter, masculine and feminine
genders. All dollar amounts are expressed in U.S. dollars.
(h)    Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.
(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
(j)    Governing Law; Jurisdiction. This Agreement shall be governed and
interpreted in accordance with the substantive laws of the State of New York. In
the event any action shall be brought to enforce or interpret the terms of this
Agreement, the Parties agree that such action will be brought in the State or
Federal courts located in New York, New York. Each of the Parties hereby
irrevocably submits with regard to any action or proceeding for itself and in
respect to its property, generally and unconditionally, to the nonexclusive
jurisdiction of the aforesaid courts. Each of the Parties hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, (a)
any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason other than the failure to lawfully serve
process, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (c) to the
fullest extent permitted by Applicable Law, that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper, and (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.


(k)    Joint Research Committee. As soon as practicable following the Effective
Date, the parties will replace the representatives of the Company on the Joint
Research Committee (the “JRC”), established pursuant to the Original Option
Agreement, with representatives of Protiva such that, from and after the
Effective Date, the JRC will be comprised of an equal number of representatives
of Monsanto Canada and Protiva and will perform the matters expressly
contemplated by this Section 12(k) to be performed by the JRC following exercise
of the Call Option, Monsanto Canada and Protiva). Each of Monsanto Canada and
Protiva, as applicable (each, a “JRC Party” and collectively, the “JRC
Parties”), may replace its representatives on the JRC at any time upon written
notice to the other party. The representatives of each JRC Party shall

34
6503474.12

--------------------------------------------------------------------------------

 



collectively have one (1) vote on all matters to be decided by the JRC, and the
JRC shall take all actions by unanimous vote. The JRC will meet at such times as
are deemed reasonably necessary by the JRC Parties. Meetings of the JRC will be
effective only if at least one (1) representative of each JRC Party is present
or participating. Each JRC Party will be responsible for all of its own expenses
of participating in the JRC meetings. The JRC Parties will endeavor to schedule
meetings of the JRC at least six (6) months in advance; provided, that each JRC
Party shall be permitted to call additional special meetings of the JRC on not
less than ten (10) business days’ notice. The JRC Parties will alternate in
preparing the meeting agenda, and the JRC Party that was responsible for
preparing the meeting agenda will act as facilitator or chair of the meeting, as
well as prepare and circulate for review and approval by the other JRC Party
written minutes of such meeting within thirty (30) days after such meeting. The
JRC Parties will agree on the minutes of each meeting promptly, but in no event
later than the next meeting of the JRC. The JRC, subject to and in accordance
with the provisions of this Section 12(k) and Schedule 12(k), will (i) consult
and/or make decisions (as provided in Schedule 12(k)) regarding filing of Patent
protection in the Territory for Protiva Project Inventions and decisions
regarding the prosecution, maintenance and/or abandonment of Protiva Project
Patents in the Territory; (ii) make decisions regarding filing of Patent
protection in the Territory for Joint Project Inventions and decisions regarding
the prosecution, maintenance and/or abandonment of Joint Project Patents in the
Territory; (iii) resolve disputes among the parties to the PadCo-Protiva License
and Services Agreement or the Protiva-Monsanto Services Agreement regarding the
appropriate course of action with respect to any JRC Joint IP Infringement
Matter or JRC Protiva Project Infringement Matter; (iv) resolve disputes
regarding whether the Post-Closing Milestones have been achieved or the
Technology Transfer has been completed (if Monsanto Canada exercises the Call
Option); (v) determine, within thirty (30) days following Protiva’s delivery of
the Data Package, whether the Company has met all requirements of Option Insect
Phase C Completion Criteria and Option Plant Phase C Completion Criteria; and
(vi) attend to such other matters as may be directed to the JRC by the Parties
or under the terms of any Transaction Agreement. Each of the Parties shall
provide the JRC with copies of all substantive communications (including a copy
of the patent application as filed, and copies of all communications from the
relevant patent office, and responses thereto) in connection with each patent
application that is a Joint Project Patent and shall provide the JRC with
periodic updates in respect of the status of any pending application for a Joint
Project Patent; the members of the JRC shall review and comment on all drafts of
Joint Project Patents. In the event there is a dispute among the members of the
JRC regarding any matter to be handled by the JRC, e.g., in the event the
members of the JRC are unable to reach a unanimous decision regarding such
matter within a reasonable time (wherein such reasonable time may be determined
by any one member of the JRC), then such member or members may initiate the
appropriate dispute resolution process (as described below) by written notice to
the other members of the JRC and such other persons who will be involved in such
dispute resolution process (as described below). The processes for resolving
such disputes are as follows:
(i)    Milestone and Technology Transfer Disputes. In the event of a dispute
relating to whether certain Milestones have been met or whether the Technology
Transfer has been completed in accordance with the Technology Transfer
Completion Criteria, the Chief Executive Officer of Protiva and the Vice
President of Chemistry of Monsanto shall use commercially reasonable efforts for
a period of 20 days (or such longer period as they may mutually agree) to

35
6503474.12

--------------------------------------------------------------------------------

 



resolve any such dispute. If, at the end of such period (the “Dispute
Negotiation Period”), they are unable to resolve such dispute, then the matter
shall be resolved in accordance with Section 12(k)(iv).
(ii)    Patent Matters Disputes. Any disputes regarding Patent prosecution
matters or patent strategies shall be resolved in the manner set forth on
Schedule 12(k).
(iii)    Infringement Matter Dispute. Any dispute relating to a JRC Joint IP
Infringement Matter or JRC Protiva Project Infringement Matter shall be referred
to Independent IP Counsel for a recommendation, which recommendation shall be
delivered to the Chief Executive Officer of Protiva and the Vice President of
Chemistry of Monsanto within 10 days following such referral. During the 10 day
period immediately following receipt of Independent IP Counsel’s recommendation,
the Chief Executive Officer of Protiva and the Vice President of Chemistry of
Monsanto shall use commercially reasonable efforts to resolve such dispute
taking into consideration Independent IP Counsel’s recommendation. If, at the
end of such period, they are unable to resolve such dispute, then the Parties
agree to proceed based on Independent IP Counsel’s recommendation.
(iv)    Arbitration. Any dispute relating to (A) whether certain Milestones or
Post-Closing Milestones have been met or whether the Technology Transfer has
been completed in accordance with the Technology Transfer Completion Criteria
that has not been resolved in accordance with Section 12(k)(i), (B) whether the
Company has completed Phase C or (C) the designation of the Independent IP
Counsel, shall be settled by arbitration in New York, New York in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
and judgment on the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof.
(v)    Any Other Dispute. In the event of any other dispute relating to the
Research Plan, including any dispute relating to prioritization, direction, or
other strategic issues regarding services provided by Protiva pursuant to the
PadCo-Protiva License and Services Agreement or services provided by Monsanto
pursuant to the Protiva-Monsanto Services Agreement, or any other dispute to be
resolved pursuant to the provisions of this Section 12(k)(v), the Chief
Executive Officer of Protiva and the Vice President of Chemistry of Monsanto
shall use commercially reasonable efforts for a period of 20 days (or such
longer period as they may mutually agree) to resolve any such dispute. If, at
the end of such period, they are unable to resolve such dispute, then the matter
shall be resolved by the Chief Technology Officer of Monsanto; provided,
however, that (a) such resolution shall not contravene existing agreements that
Protiva is a party to or its business strategies or require the contribution of
additional resources of the Company without Protiva’s prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned and (b)
any increase in costs to Protiva as a result of decisions by Monsanto Canada
under this Section 12(k)(v) shall be borne by Monsanto Canada.



36
6503474.12

--------------------------------------------------------------------------------

 



(l)    Disclosure of Protiva Project Compounds. In the event Monsanto Canada
requests disclosure of the chemical composition of any Compounds or Formulations
Discovered by, Developed by, that come under the Control of, or that are
otherwise used by or on behalf of, Protiva or any of its Affiliates under the
Research Program or in connection with the provision of Services provided prior
to Closing that are not Joint Project Intellectual Property and that are the
Confidential Information of Protiva (each a “Protiva Project Compound”) prior to
Closing: (i) Protiva shall disclose the chemical composition of such Protiva
Project Compound to the persons then serving as the Monsanto Canada members of
the JRC (the “Permitted Recipients”); (ii) the Permitted Recipients shall use
such chemical composition information solely to evaluate the merits of filing a
Patent application that would require disclosure of such chemical composition
information and, for such purpose only, may disclose such chemical composition
to such representatives of Monsanto or Monsanto Canada who (A) are bound by
non-disclosure obligations with respect to such information at least as
restrictive as those contained in Section 7(m) and this Section 12(l) and (B)
whose input the Permitted Recipients deem useful for purposes of such evaluation
(i.e., disclosure to representatives on a need to know basis only); and (iii) in
the event the Permitted Recipients, in their discretion, elect to recommend
filing such a Patent application, such recommendation shall be referred to the
JRC, to be considered by the JRC in the performance of its duties, as set forth
in Section 12(k) and Schedule 12(k). In the event the then Licensee (as defined
in the PadCo-Protiva License and Services Agreement) under the PadCo-Protiva
License and Services Agreement requests disclosure of the chemical composition
of any Protiva Project Compound after Closing including, without limitation, in
connection with the performance of Technical Transfer Completion Criteria: (i)
Protiva shall disclose the chemical composition of such Protiva Project Compound
to the persons designated by the Licensee; (ii) the Licensee may use and
disclose such chemical composition information (which chemical composition
information is and shall be Protiva Know-How for purposes of the Transaction
Agreements) for the purposes set out in and subject to the terms and conditions
of the PadCo-Protiva License and Services Agreement; and (iii) in the event the
Licensee, in its discretion, elects to recommend filing a Patent application
that would require disclosure of such chemical composition information, such
recommendation shall be referred to the JRC, to be considered by the JRC in the
performance of its duties, as set forth in Section 12(k) and Schedule 12(k).
Nothing in this Section 12(l) shall be deemed to limit Protiva’s rights to make
decisions and/or recommendations regarding the filing or prosecution of Protiva
Background Patents or Protiva Project Patent so long as such activities are
conducted in a manner Protiva reasonably determines will prevent the disclosure
to Monsanto Canada of chemical composition information not requested by Monsanto
Canada.
(m)    Specific Enforcement. The parties hereto agree that if any of the
provisions of this Agreement, were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that, except as otherwise provided herein, the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity, without any requirement to the securing or posting of any bond in
connection with such remedy.



37
6503474.12

--------------------------------------------------------------------------------

 



(n)    No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Monsanto Canada agrees to indemnify and to hold harmless the
Company and Protiva from any liability for any commission or compensation in the
nature of a finder’s or broker’s fee arising out of this transaction (and the
costs and expenses of defending against such liability or asserted liability)
for which Monsanto Canada or any of its officers, employees, or representatives
is responsible. The Company and Protiva agree to indemnify and hold harmless
Monsanto Canada from any liability for any commission or compensation in the
nature of a finder’s or broker’s fee arising out of this transaction (and the
costs and expenses of defending against such liability or asserted liability)
for which the Company or Protiva or any of their respective officers, employees
or representatives is responsible.
(o)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(p)    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non‑breaching or non‑defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
under seal as of the date first above written.


PROTIVA BIOTHERAPEUTICS INC.








By: /s/Bruce Cousins
Name: Bruce Cousins
Title: Executive Vice President and CFO
Address:
  




PROTIVA AGRICULTURAL DEVELOPMENT COMPANY, INC.






By: /s/Bruce Cousins
Name: Bruce Cousins
Title: Executive Vice President and CFO
Address:










ARBUTUS BIOPHARMA CORPORATION (formerly known as Tekmira Pharmaceuticals
Corporation)




By: /s/Bruce Cousins
Name: Bruce Cousins
Title: Executive Vice President and CFO
Address:
   


MONSANTO CANADA, INC.








By: /s/Robert M. McCarroll
Name: Robert M. McCarroll, Ph. D.
Title: VP, Chemistry Technology
Address:














38
6503474.12

--------------------------------------------------------------------------------




Schedule 12(k)


Patent Prosecution and Review Procedures


[***]









[Signature Page to Form of Option Exercise Price Certificate]
6503474.9
6503474.10A
6503474.12

--------------------------------------------------------------------------------






EXHIBIT A


RESEARCH PLAN






[***]

6503474.12

--------------------------------------------------------------------------------

EXECUTION VERSION


Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.





EXHIBIT B-2(i)


PLANT PHASE A


COMPLETION CRITERIA






[***]








--------------------------------------------------------------------------------






EXHIBIT B-2(ii)


INSECT PHASE A


COMPLETION CRITERIA






[***]








--------------------------------------------------------------------------------






EXHIBIT B-3(i)


PLANT PHASE B


COMPLETION CRITERIA




[***]






--------------------------------------------------------------------------------






EXHIBIT B-3(ii)


INSECT PHASE B


COMPLETION CRITERIA






[***]








--------------------------------------------------------------------------------






EXHIBIT B-4(i)


PLANT PHASE C


COMPLETION CRITERIA






[***]








--------------------------------------------------------------------------------






EXHIBIT B-4(ii)


INSECT PHASE C


COMPLETION CRITERIA




[***]








--------------------------------------------------------------------------------






EXHIBIT B-5(i)
OPTION SET-UP COMPLETION CRITERIA


[***]




--------------------------------------------------------------------------------






EXHIBIT B-5(ii)


OPTION SHIPMENT COMPLETION CRITERIA




[***]




--------------------------------------------------------------------------------






EXHIBIT B-6


TECHNOLOGY TRANSFER COMPLETION CRITERIA


[***]










--------------------------------------------------------------------------------






EXHIBIT C
PADCO-PROTIVA LICENSE AND SERVICES AGREEMENT
(not attached – this is simply the License and Services Agreement previously
entered into by the parties)




--------------------------------------------------------------------------------




EXHIBIT D
PROTIVA-MONSANTO SERVICES AGREEMENT
(not attached – this is simply the Services Agreement previously
entered into by the parties)




--------------------------------------------------------------------------------




EXHIBIT E
INTENTIONALLY OMITTED




--------------------------------------------------------------------------------




EXHIBIT F
    


DISCLOSURE SCHEDULE
TO PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.
AMENDED AND RESTATED OPTION AGREEMENT
BY AND AMONG
MONSANTO CANADA, INC.,
ARBUTUS BIOPHARMA CORPORATION (FORMERLY KNOWN AS TEKMIRA PHARMACEUTICALS
CORPORATION),
PROTIVA BIOTHERAPEUTICS INC.,
AND
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.






Dated as of March 4, 2016




    


[***]
.




--------------------------------------------------------------------------------




Section 4(f)(iii)(A)
INTELLECTUAL PROPERTY
[***]




--------------------------------------------------------------------------------




Section 4(f)(iii)(C)
COVENANTS NOT TO SUE
[***]




--------------------------------------------------------------------------------




Section 4(f)(iii)(D)
RESEARCH PROGRAM NON-INFRINGEMENT AS OF THE EFFECTIVE DATE


[***]




--------------------------------------------------------------------------------






Section 4(f)(iii)(E)
RESEARCH PROGRAM IP NON-INFRINGEMENT ON THE CLOSING DATE
 
[***]






--------------------------------------------------------------------------------




Section 4(f)(iii)(F)
NO ACTIONS PENDING – PROTIVA IP


[***]




--------------------------------------------------------------------------------




Section 4(f)(x)
CONFIDENTIAL INFORMATION - EMPLOYEES


[***]






--------------------------------------------------------------------------------




Section 4(f)(x)-2
CONFIDENTIAL INFORMATION


[***]




--------------------------------------------------------------------------------




Section 4(f)(xi)
OPTIONS, LICENSES, COVENANTS, SECURITY INTERESTS, LIENS


[***]




--------------------------------------------------------------------------------




Section 4(f)(xii)
USE OF GOVERNMENTAL AUTHORITIES


[***]




--------------------------------------------------------------------------------




Section 4(h)(ii)
PERMITS
[***]




--------------------------------------------------------------------------------




Section 4(k)(i)
FINANCIAL STATEMENTS
[***]
 




--------------------------------------------------------------------------------




EXHIBIT G
INTENTIONALLY OMITTED




--------------------------------------------------------------------------------




EXHIBIT H
INTENTIONALLY OMITTED




--------------------------------------------------------------------------------




EXHIBIT I
INTENTIONALLY OMITTED




--------------------------------------------------------------------------------




EXHIBIT J
CERTAIN KNOWLEDGE PERSONS


[***]






--------------------------------------------------------------------------------






EXHIBIT K
CERTAIN PRINCIPAL COMPETITORS
[***]




--------------------------------------------------------------------------------




EXHIBIT L
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.


AMENDED AND RESTATED
LICENSE AND SERVICES AGREEMENT
Between
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.
on the one hand,
and
PROTIVA BIOTHERAPEUTICS INC.
and
ARBUTUS BIOPHARMA CORPORATION,
on the other hand
Dated: March 4, 2016










--------------------------------------------------------------------------------

TABLE OF CONTENTS





 
 
Page


ARTICLE I - DEFINITIONS
2


1.1
General
2


1.2
Interpretation
10


ARTICLE II - LICENSE GRANTS AND RELATED RIGHTS
11


2.1
License Grants to Licensee
11


2.2
Sublicensing
11


2.3
Grant Back
12


2.4
Retained Rights
12


2.5
Rights in Bankruptcy
12


2.6
Compliance With Applicable Laws
12


ARTICLE III - FINANCIAL PROVISIONS
13


3.1
Payment for License
13


3.2
Payment for License
13


3.3
 Protiva Subsection 85(1) Election
14


3.4
Tekmira Subsection 85(1) Election
15


ARTICLE IV - SERVICES
16


4.1
Termination of Services Obligations
16


ARTICLE V - INTELLECTUAL PROPERTY
16


5.1
Ownership
16


5.2
Prosecution and Maintenance of Patents
16


5.3
Third-Party Infringement of Protiva Background Patents
16


5.4
Third-Party Infringement of Protive Project Patents
17


5.5
Defense of Claims Brought by Third Parties
19


5.6
Disclosures and Opt-In Rights Regarding Protiva Background Patents
20


5.7
Joint Research Committee Oversight
20


ARTICLE VI - CONFIDENTIAL INFORMATION AND PUBLICITY
20


6.1
Non-Disclosure of Confidential Information
20


6.2
Exceptions
21


6.3
Permitted Uses
21


6.4
Permitted Disclosures
21


ARTICLE VII - INDEMNIFICATION AND INSURANCE
22


7.1
Protiva Indemnification
22


7.2
Licensee Indemnification
23


7.3
Tender of Defense; Counsel
23


7.4
Insurance
24


ARTICLE VIII - TERM AND TERMINATION
24


8.1
Term
24


8.2
Material Breach
24


8.3
Challenges of Protiva’s Patents
25


8.4
Rights in Bankruptcy
25


8.5
Consequences of Termination; Survival
25


8.6
Remedies
26




 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



ARTICLE IX - MISCELLANEOUS
26


9.1
Representations and Warranties
26


9.2
Force Majeure
29


9.3
Consequential Damages
29


9.4
Assignment
30


9.5
Notices
30


9.6
Independent Contractors
31


9.7
Governing Law; Jurisdiction
31


9.8
Severability
31


9.9
No Implied Waivers
32


9.10
Headings
32


9.11
Entire Agreement; Amendment
32


9.12
Waiver of Rule of Construction
32


9.13
No Third-Party Beneficiaries
32


9.14
Further Assurances
32


9.15
Performance by Affiliates
32


9.16
Effect of Amendment
32






 
ii
 




--------------------------------------------------------------------------------




AMENDED AND RESTATED
LICENSE AND SERVICES AGREEMENT
This Amended and Restated License and Services Agreement (this “Agreement”) is
entered into as of March 4, 2016 (the “Effective Date”), between Protiva
Agricultural Development Company Inc., a British Columbia corporation with a
principal place of business at 100‑8900 Glenlyon Parkway, Burnaby, B.C., Canada
V5J 5J8 (“PadCo”), on the one hand, and Protiva Biotherapeutics, Inc., a British
Columbia corporation with a principal place of business at 100‑8900 Glenlyon
Parkway, Burnaby, B.C., Canada V5J 5J8 (“Protiva”), and Arbutus Biopharma
Corporation (formerly, Tekmira Pharmaceuticals Corporation), a British Columbia
corporation with a principal place of business at 100‑8900 Glenlyon Parkway,
Burnaby, B.C., Canada V5J 5J8 (“Arbutus”), on the other hand.
RECITALS
WHEREAS, Protiva and Arbutus own or Control Protiva Intellectual Property (as
defined below) that is useful for the delivery of a variety of oligonucleotide
products, including those that function through RNA interference or the
modulation of microRNAs;
WHEREAS, PadCo, Protiva and Tekmira entered into that certain License and
Services Agreement on January 12, 2014 (the “Original License”), and,
contemporaneously with the execution of the Original License: (a) as
consideration for the Transferred Protiva Rights and in full satisfaction of the
Protiva Purchase Price, the Licensee issued the Protiva Note and one Class B
Common share in the capital stock of Licensee to Protiva and granted to Protiva
the rights set out in Section 3.3 of the Original License; (b) as consideration
for the Transferred Tekmira Rights and in full satisfaction of the Protiva
Purchase Price, the Licensee issued one Class A Common share in the capital
stock of Licensee to Tekmira that was later transferred to Protiva; (c) Protiva,
Tekmira, PadCo and Monsanto Canada entered into the Option Agreement and (d)
Protiva and Monsanto entered into the Protiva-Monsanto Services Agreement;
WHEREAS, contemporaneously with the execution of this Agreement and as of the
Effective Date: (a) the parties to the Protiva-Monsanto Services Agreement are
amending the Protiva-Monsanto Services Agreement, (b) the parties to the Option
Agreement are amending and restating the Option Agreement, (c) Monsanto Canada
is exercising the Call Option to acquire all of the outstanding capital stock of
PadCo, and (d) Closing is occurring;
WHEREAS, Protiva, Arbutus and PadCo desire to amend and restate the Original
License, effective as of the Effective Date, upon the terms and subject to the
conditions set forth in this Agreement; and
WHEREAS, as required by the terms of the Original License, Monsanto Canada has
consented to the amendment and restatement of the Original License upon the
terms and conditions of this Agreement.




--------------------------------------------------------------------------------




AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, PadCo, Arbutus and Protiva enter into this Agreement to amend and
restate the Original License effective as of the Effective Date:

2



--------------------------------------------------------------------------------




ARTICLE I – DEFINITIONS
1.1    General.     When used in this Agreement, each of the following terms,
whether used in the singular or plural, shall have the meanings set forth in
this Article I.
“Affiliate” means, with respect to a Person, any corporation, company,
partnership, joint venture and/or firm which controls, is controlled by, or is
under common control with such Person. For purposes of the foregoing sentence,
“control” means (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, or (b) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest with the power to direct the management and policies of such
non-corporate entities.
“Agreement” has the meaning set forth in the introductory paragraph.
“Agricultural Field” means any and all applications in agriculture,
horticulture, forestry, aquaculture, and/or residential (e.g., lawn and garden)
markets relating to, for example, plants, fish, arthropods and/or pests and
pathogens thereof. For the avoidance of doubt, Agricultural Field excludes, for
example: (a) all human and animal (other than fish and arthropods) therapeutic,
prophylactic, and diagnostic applications; and (b) modification of any cells,
tissues, or organisms for the purpose of manufacturing heterologous proteins,
peptides, or viruses for any purpose, including producing therapeutic products,
other than the modification of plants, plant cells, or plant tissues for the
purpose of manufacturing heterologous proteins, peptides, or viruses for
application to plants, fish, arthropods, and/or pests or pathogens thereof.
“Applicable Laws” means all applicable laws, statutes, rules, regulations,
guidelines, guidances, ordinances, orders, decrees, writs, judicial or
administrative decisions and the like of any nation or government, any state or
other political subdivision thereof, any entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government (including
any Governmental Authority), any tribunal or arbitrator of competent
jurisdiction, and any trade organization whose regulations have the force of
law.
“Arbutus” has the meaning set forth in the introductory paragraph.
“Background Patent Infringement Action” has the meaning set forth in Section
5.3(b).
“BIA” has the meaning set forth in Section 2.5.
“Call Option” has the meaning set forth in the Option Agreement.
“CCAA” has the meaning set forth in Section 2.5.
“Change of Control” has the meaning set forth in the Option Agreement.
“Channel Costs” means those costs incurred by a Party and its Affiliates in
preparing and utilizing distribution channels for a Product (including product
returns, customer rebates, dealer incentives, volume discounts, seed service
fees, cash discounts (pre-pay discounts), local

3



--------------------------------------------------------------------------------




competitive response, transportation or cargo insurance, and some of which, by
way of example, are currently identified as “seed service fees,” “crop loss and
replant,” “volume discount,” and “seed action pack”), in all cases allocated to
such Products in accordance with GAAP.
“Closing” has the meaning set forth in the Option Agreement.
“Code” has the meaning set forth in Section 2.4.
“Combination Product” means any Product that incorporates other technology
and/or materials that embody Patents, Know-How, or other intellectual property
rights, benefits, and/or value, including for example, seeds, seed treatments
(chemicals or biopesticides), or transgenic or non-transgenic components of a
plant genome; provided, however, that a Product will only be a Combination
Product if such other technology and/or materials have been packaged and sold
separately at any time.
“Commercial Milestone Payment” has the meaning set forth in Section 3.1(a).
“Commercialize” means any and all activities directed to marketing, promoting,
distributing, importing, having imported, exporting, having exported, selling
and having sold a Product, in each case for commercial purposes.
“Commercial Launch” means the first bona fide commercial sale of the Product in
an arm’s length transaction.
“Compound” means any molecule (a) that was Controlled by Protiva as of the
Original Effective Date, (b) Discovered by Protiva or any of its Affiliates
under the Research Program or in the performance of the Technology Transfer, (c)
became (or becomes, as the case may be) under the Control of Protiva or any of
its Affiliates during the period in which Protiva provided Services pursuant to
the Research Program or conducts activities pursuant to the Technology Transfer.
“Confidential Information” means all proprietary or confidential information and
materials, patentable or otherwise, of a Party disclosed by or on behalf of such
Party to the other Party before, on or after the Original Effective Date,
chemical substances, formulations, techniques, processes, methodology,
equipment, data, reports, Know-How, sources of supply, patent positioning,
business plans, and also each Party’s proprietary and confidential information
of Third Parties in possession of such Party under an obligation of
confidentiality, whether or not related to making, using or selling Products.
“Control,” “Controls” or “Controlled by” means, with respect to any Compound,
Formulation, or Protiva Intellectual Property, the possession of (whether by
ownership or license, other than pursuant to this Agreement), or the ability of
Protiva or any of its Affiliates to grant access to, or a license or sublicense
of, such Compound, Formulation, or Protiva Intellectual Property as provided for
herein without violating the terms of any agreement or other arrangement with
any Third Party existing at the time Protiva would be required hereunder to
grant (or cause its Affiliates to grant) Licensee such access or license or
sublicense.

4



--------------------------------------------------------------------------------




“Cover,” “Covers” or “Covered by” means, with respect to a Product, that, but
for ownership of or a license or sublicense granted under a Valid Claim of a
Protiva Background Patent or Protiva Project Patent, the Discovery, Development,
Manufacture, and/or Commercialization with respect to such Product would
infringe such Patent (or, if such Patent is a patent application, would infringe
a patent issued from such patent application if such patent application were to
issue with the claims pending in the patent application as of the moment the
determination of “Cover,” “Covers,” or “Covered by” is being made).
“Develop,” “Developing” or “Development” means any and all activities, testing
and studies required to develop one or more Products for Regulatory Approval
and/or commercial sale.
“Disclosing Party” has the meaning set forth in the Option Agreement.
“Discover”, “Discovering” or “Discovery” means any and all research or discovery
activities in respect of a Compound, Formulation, or Product.
“Effective Date” has the meaning set forth in the introductory paragraph.
“Formulation” means any chemical composition, including lipids, conjugates and
polymers formulated with a variety of excipients, that (a) was Controlled by
Protiva as of the Original Effective Date; (b) was designed, screened or tested
under the Research Program or is designed, screened or tested by Protiva in the
performance of the Technology Transfer; or (c) became (or becomes, as the case
may be) under the Control of Protiva or any of its Affiliates during the period
in which Protiva provided Services pursuant to the Research Program or conducts
activities pursuant to the Technology Transfer.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
“Governmental Authority” means any United States or supra-national, foreign,
federal, state, local, provincial, or municipal government, governmental,
regulatory or administrative authority, agency, body, branch, bureau,
instrumentality or commission or any court, tribunal, or judicial or arbitral
body having relevant jurisdiction over a subject matter.
“Identified Infringement” has the meaning set forth in Section 5.4(b).
“Indemnified Party” has the meaning set forth in Section 7.3.
“Indemnifying Party” has the meaning set forth in Section 7.3.
“Infringement Action” means a Background Patent Infringement Action or a Project
Patent Infringement Action.
“Initiating Party” has the meaning set forth in Section 5.4(d).
“Insolvent Party” has the meaning set forth in Section 8.4.

5



--------------------------------------------------------------------------------




“Joint Project Intellectual Property” means (a) all inventions that were
conceived jointly by: (i) Monsanto, employees of Monsanto, or other Persons
owing a duty to assign to Monsanto (“Monsanto Personnel”) and (ii) Protiva, any
of its Affiliates, employees of Protiva or any of its Affiliates, or other
Persons owing a duty to assign to Protiva or any of its Affiliates (“Protiva
Personnel”) in the conduct of activities under the Research Program (“Joint
Project Inventions”), (b) all Know-How that was developed, created, made,
discovered, or produced jointly by Monsanto Personnel and Protiva Personnel in
the conduct of activities under the Research Program, (c) all tangible works of
expression that was co-authored by Monsanto Personnel and Protiva Personnel in
the conduct of activities under the Research Program, (d) all inventions that
are conceived jointly by Monsanto Personnel and Protiva Personnel in the conduct
of activities under the Technology Transfer (“Joint Technology Transfer
Inventions”), (e) all Know-How that is developed, created, made, discovered, or
produced jointly by Monsanto Personnel and Protiva Personnel in the conduct of
activities under the Technology Transfer, and (f) all tangible works of
expression that are co-authored by Monsanto Personnel and Protiva Personnel in
the conduct of activities under the Technology Transfer. In the event the same
invention is conceived of independently by both Monsanto Personnel and Protiva
Personnel in the conduct of activities under the Research Program or the
Technology Transfer, such invention shall be Joint Project Intellectual
Property.
“Joint Project Patents” means Patents that are directed to Joint Project
Inventions or to Joint Technology Transfer Inventions.
“JRC” has the meaning set forth in the Option Agreement.
“JRC Protiva Project Infringement Matter” has the meaning set forth in Section
5.5.
“Knowingly” has the meaning set forth in the Option Agreement.
“Knowledge” has the meaning set forth in the Option Agreement.
“Know-How” means biological materials and other tangible materials, information,
data, inventions, practices, methods, protocols, formulas, formulations,
knowledge, know-how, trade secrets, processes, assays, skills, experience,
techniques and results of experimentation and testing, patentable or otherwise
(but excluding any marketing, financial, commercial, personnel and other
business information and plans).
“Licensee” means PadCo or, in the event Monsanto Canada exercises the Call
Option and receives from PadCo an assignment of all of PadCo’s rights and
obligations under this Agreement, shall mean Monsanto Canada or any permitted
assignee of Monsanto Canada.
“Licensee Indemnitees” has the meaning set forth in Section 7.1.
“Losses” has the meaning set forth in Section 7.1.
“Manufacturing” or “Manufacture” means, with respect to a Product, all
activities associated with the production, manufacture, packaging, labeling,
releasing or processing of such Product.
“Monsanto” means Monsanto Company, a Delaware corporation.

6



--------------------------------------------------------------------------------




“Monsanto Canada” means Monsanto Canada, Inc., a Canadian corporation.
“Monsanto Improvements” has the meaning set forth in the Protiva-Monsanto
Services Agreement.
“Net Sales” means Value Captured for a Product less Channel Costs.  Net Sales
shall also be consistent with GAAP.  For the avoidance of doubt, for a
Combination Product, Net Sales shall be equitably apportioned for the
contribution of Protiva Background Patents, Protiva Project Patents and/or Joint
Project Patents in the Combination Product in a manner generally consistent with
the then-current custom and practice.
“Non-Initiating Party” has the meaning set forth in Section 5.4(d). 
“Option Agreement” means that certain option agreement by and between Protiva,
Arbutus, PadCo and Monsanto Canada dated as of January 12, 2014, pursuant to
which Protiva granted Monsanto Canada an exclusive option, as such agreement is
amended and restated by the parties thereto effective as of the Effective Date
and as such option agreement may be hereafter amended, restated, or otherwise
modified from time to time.
“Original Effective Date” means January 12, 2014.
“Original License” has the meaning set forth in the Recitals.
“PadCo” has the meaning set forth in the introductory paragraph.
“Party” means either Licensee or Protiva; “Parties” means Licensee and Protiva.
References to “Party” and “Parties”, as applicable, shall also refer to Arbutus
with respect to the Tekmira Patents and the rights and obligations related
thereto.
“Patent” means any patent (including any reissue, extension, substitution,
confirmation, re-registrations, re-examination, revival, supplementary
protection certificate, patents of addition, continuation, continuation-in-part,
or divisional) or patent application (including any provisional application,
non-provisional patent application, continuation, continuation-in-part,
divisional, PCT international applications or national phase applications), in
each case whether in the U.S. or any foreign country.
“Person” means an individual, corporation, limited liability company, syndicate,
association, trust, partnership, joint venture, unincorporated organization,
government agency or any agency, instrumentality or political subdivision
thereof, or other entity.
“Product” means any product or process in the Agricultural Field Covered by a
Valid Claim of one or more of the Protiva Background Patents, Protiva Project
Patents, or Joint Project Patents.
“Project Patent Infringement Action” has the meaning set forth in Section
5.4(b).
“Proposed Abandonment” has the meaning set forth in Section 5.6.

7



--------------------------------------------------------------------------------




“Protiva” has the meaning set forth in the introductory paragraph.
“Protiva Background Patents” means Patents relevant to or useful in the
composition, formulation, or manufacture of Compounds and/or Formulations and/or
their use in the Agricultural Field that are (i) Controlled by Protiva and that
are (1) independent of the activities under the Research Program and (2) exist
(whether as pending applications, issued patents, or otherwise) as of the
Original Effective Date and/or (ii) Controlled by Protiva or any of its
Affiliates and that are (1) independent of the activities under the Research
Program and (2) exist (whether as pending applications, issued patents, or
otherwise) at any time during the period beginning immediately following the
Original Effective Date and ending on the date that is [***]. For purposes of
Sections 5.2(a), 5.3, 5.5, and 5.6 references to “Protiva Background Patents”
shall be deemed to also refer to Tekmira Patents (and, as applicable, references
to Protiva shall be deemed to refer to Arbutus).
“Protiva Indemnitees” has the meaning set forth in Section 7.2.
“Protiva Intellectual Property” means Protiva Know-How, Protiva Background
Patents, Protiva Project Patents, Protiva Research Data and Tekmira Patents.
“Protiva Know-How” means Know-How relevant to or useful in the composition,
formulation, or manufacture of Compounds and/or Formulations and/or their use in
the Agricultural Field which is Controlled by (a) Protiva on the Original
Effective Date and/or (b) Protiva or any of its Affiliates at any time during
the period beginning immediately following the Original Effective Date and
ending on the date the Technology Transfer is complete in accordance with the
Technology Transfer Completion Criteria; provided, however, Protiva Know-How
shall exclude Protiva Background Patents, Protiva Project Patents, and Joint
Project Intellectual Property.
“Protiva License” means all rights and licenses in and to the Protiva
Intellectual Property, and all other rights, granted to Licensee, or to which
Licensee is otherwise entitled, pursuant to this Agreement, together with the
benefit of (and subject to) all representations, warranties, covenants, and
terms related to the Protiva Intellectual Property as set forth in this
Agreement.
“Protiva-Monsanto Services Agreement” means that certain services agreement by
and between Protiva and Monsanto dated as of January 12, 2014, pursuant to
which, among other things, Monsanto agreed to conduct services for Protiva to
screen Compounds and/or Formulations according to the Research Program, as such
services agreement is amended by the amendment thereto effective as of the
Effective Date, and as such services agreement may be hereafter amended,
restated, or otherwise modified from time to time.
“Protiva Note” means a non-interest-bearing demand promissory note in the
principal amount of [***].
“Protiva Project Inventions” means inventions that are not Joint Project
Intellectual Property and that were conceived by Protiva Personnel in the
conduct of the Services or other activities under the Research Program pursuant
to the Original License or that are conceived by Protiva Personnel in the
conduct of activities under the Technology Transfer.

8



--------------------------------------------------------------------------------




“Protiva Project Patents” means Patents that are directed to Protiva Project
Inventions.
“Protiva Purchase Price” shall mean [***].
“Protiva Research Data” means (a) all information and data provided to Licensee
and the JRC pursuant to Section 4.3 of the Original License and (b) all summary
reports, data and other information Protiva provides or is required to provide
pursuant to the Technology Transfer.
“Receiving Party” has the meaning set forth in the Option Agreement.
“Record Retention Period” has the meaning set forth in Section 3.1(c).
“Research” or “Researching” means identifying, evaluating, testing, validating
and/or optimizing Compounds, Formulations or Products.
“Research Plan” has the meaning set forth in the Option Agreement.
“Research Program” means the program to design and synthesize Compounds and/or
Formulations and to conduct research and development activities for such
Compounds and/or Formulations as described in the Research Plan.
“Response Deadline” has the meaning set forth in Section 5.6.
“Services” means the research services described in the Research Plan,
activities conducted by or on behalf of Protiva or its Affiliates pursuant to
the Research Plan or otherwise pursuant to the Original License, and activities
conducted by or on behalf of Protiva or its Affiliates in the performance of the
Technology Transfer.
“Solvent Party” has the meaning set forth in Section 8.4.
“Sublicensee” means a Third Party to whom Licensee has granted a sublicense
pursuant to the terms hereof.
“Tax Act” means the Income Tax Act (Canada).
“Tax Value” means, in respect of the rights transferred to the Licensee
hereunder, where the respective transferred right is eligible capital property
under the Tax Act, the least of the amounts referred to in subparagraphs
85(1)(d)(i), (ii) and (iii) of the Tax Act; where the respective transferred
right is capital property under the Tax Act, the least of the amounts referred
to in subparagraphs 85(1)(c.1)(i) and (ii) of the Tax Act; and where the
respective transferred right is depreciable property under the Tax Act, the
least of the amounts referred to in subparagraphs 85(1)(e)(i), (ii) and (iii) of
the Tax Act.
“Technology Transfer” has the meaning set forth in the Option Agreement.
“Technology Transfer Completion Criteria” shall mean the criteria outlined in
Exhibit B-6.

9



--------------------------------------------------------------------------------




“Technology Transfer Compound List” means a complete list of the components
(including Compounds, Formulations, and Compound structures) and ratios of each
LNP Composition (as such term is defined in the Technology Transfer Compound
Criteria) tested during Phase A (as such term is defined in the Research
Program) of the Research Plan as to which the representation and warranty in
Section 9.1(b)(vi) is true and correct as of the Effective Date.
“Tekmira” means Tekmira Pharmaceuticals Corporation, predecessor to Arbutus.
“Tekmira Patents” means Patents relevant to or useful in the composition,
formulation, or manufacture of Compounds and/or Formulations and/or their use in
the Agricultural Field that were Controlled by Tekmira as of the Original
Effective Date, other than the Patents listed on Exhibit A.
“Tekmira Purchase Price” has the meaning set forth in Section 3.2(b).
“Term” means the term described in Section 8.1.
“Territory” means worldwide.
“Third Party” means any Person other than Protiva, Licensee or any of their
respective Affiliates.
“Third Party Claim” has the meaning set forth in Section 7.3.
“Transaction Agreements” shall mean this Agreement, the Protiva-Monsanto
Services Agreement, the Option Agreement, and such other documents entered into
in connection therewith.
“Transferred Protiva Rights” means the licenses granted by Protiva to Licensee
set forth in Section 2.1.
“Transferred Tekmira Rights” means the licenses granted by Arbutus to Licensee
set forth in Section 2.1.
“UBC” means the University of British Columbia.
“UBC IP” means the patent families set forth in Exhibit A.
“Valid Claim” means a claim of: (a) an issued and unexpired Protiva Project
Patent, Protiva Background Patent, or Joint Project Patent, as applicable, which
claim has not been revoked or held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
which is not appealable or has not been appealed within the time allowed for
appeal, and which has not been abandoned, disclaimed, denied, or admitted to be
invalid or unenforceable through reissue, re-examination or disclaimer or
otherwise, or (b) a patent application that is a Protiva Project Patent, a
Protiva Background Patent, or a Joint Project Patent, as applicable, that has
not been pending for more than eight years after the original priority date for
said application and that has not been cancelled, withdrawn or abandoned, or
finally rejected by an administrative agency action, which is not appealable or
has not been appealed within the time allowed for appeal; provided, however,
that for purposes of defining Products for purposes of Section 3.1(a), a claim

10



--------------------------------------------------------------------------------




of a pending application shall be a Valid Claim only if such claim has been
identified in an office action (or other office communication) issued by the
U.S. Patent and Trademark Office in connection with the prosecution of such
application (x) as allowable, or (y) allowable but for its dependency on a
rejected independent claim (the conditions of (x) and (y) collectively referred
to as “Allowable”) during the 10-year period following the Commercial Launch of
the first Product, such claim as Allowable Covers the Product, and, during such
period, the designation of such claim as Allowable has not been reversed or
otherwise rejected in subsequent prosecution of such application and no
substantive amendments have been made to such claim (or any claims from which it
depends) during prosecution of such application since its designation as
Allowable, wherein the substantive amendment(s) results in the claim no longer
Covers the Product.
“Value Captured” means the gross amount invoiced on sales of the Products by a
Party and its Affiliates and Sublicensees in the Agricultural Field in the
Territory. For a Combination Product, the Value Captured shall be determined in
accordance with the foregoing sentence, except that the gross amount invoiced on
sales of the Combination Product will be reduced on a per unit basis by the
invoice amount of the other technology and/or materials in the Combination
Product when sold separately.
1.2    Interpretation.     Words such as “herein”, “hereinafter”, “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a section,
paragraph or clause in which such words appear, unless the context otherwise
requires. Enumerative references to sections, paragraphs or clauses, or
exhibits, without reference to an explicit agreement, document or exhibit, refer
to this Agreement or exhibits attached to this Agreement, as applicable. The
singular shall include the plural, and each masculine, feminine and neuter
reference shall include and refer also to the others, unless the context
otherwise requires. The words “include”, “includes” and “including” are deemed
to be followed by “without limitation” or words of similar import. Except where
the context otherwise requires, the word “or” is used in the inclusive sense
(and/or). All dollar amounts are expressed in U.S. dollars.
ARTICLE II –    LICENSE GRANTS AND RELATED RIGHTS
2.1    License Grants to Licensee    . Subject to the terms and conditions of
this Agreement, effective as of the Original Effective Date, Protiva (and with
respect to the Tekmira Patents only, Arbutus) hereby grants to Licensee an
irrevocable, worldwide, perpetual (subject to Article VIII), fully paid-up,
transferrable (subject to Section 9.4), sublicensable (subject to Section 2.2),
exclusive (even as to Protiva, except as provided in Section 2.3, and even as to
Arbutus with respect to the Tekmira Patents) right and license under the Protiva
Intellectual Property for all purposes in the Agricultural Field, including to
Discover, Develop, Commercialize and Manufacture Products, and to discover,
develop, commercialize, and manufacture other products and processes that use or
employ Protiva Intellectual Property, in the Agricultural Field. In the event
Licensee reasonably determines that any Patent or Know-How owned or Controlled
by Arbutus or its Affiliate (other than Protiva) to which Licensee does not have
a license under this Agreement is relevant to or useful in the composition,
formulation, or manufacture of Compounds and/or Formulations and/or their use in
the Agricultural Field, then upon Licensee’s request, Protiva shall cause
Arbutus or such Affiliate to promptly grant a license in and to such Patent or
Know-How to Licensee under

11



--------------------------------------------------------------------------------




this Agreement, and such Patent or Know-How shall thereafter be included in
Protiva Intellectual Property for all purposes of this Agreement. For the
avoidance of doubt, (a) Protiva has not granted to Licensee any right or license
to the Protiva Intellectual Property outside of the Agricultural Field, (b)
Licensee shall have the right to develop and manufacture Compounds and
Formulations in connection with the exercise of its rights to Discover, Develop,
Commercialize and Manufacture Products, and to discover, develop, commercialize,
and manufacture other products and processes that use or employ Protiva
Intellectual Property, in the Agricultural Field, and (c) all UBC IP is
expressly excluded from this Agreement, and Licensee is not granted any rights
in or to any UBC IP, other than as may be granted pursuant to the second
sentence of this Section 2.1.
2.2    Sublicensing    .
(a)    Licensee may grant sublicenses of any or all of its licensed rights under
the Protiva Intellectual Property for any purposes within the Agricultural
Field, but solely within the Agricultural Field; provided, however, that any
sublicense granted by Licensee shall be subject and subordinate to the terms and
conditions of this Agreement and shall contain terms and conditions consistent
with those in this Agreement. Licensee shall assume full responsibility for the
performance of all obligations and observance of all terms herein under the
licenses granted to it. If Licensee becomes aware of a material breach of any
sublicense by a Sublicensee, Licensee shall promptly notify Protiva of the
particulars of same and take all reasonable efforts to enforce the terms of such
sublicense. Any agreement between Licensee and the Sublicensee shall provide
that such Sublicensee may only use the Confidential Information of Protiva in
accordance with terms of this Agreement applicable to Licensee’s use of such
Confidential Information and subject to provisions at least as stringent as
those set forth in Article VI, and Protiva shall be an express third party
beneficiary of such agreement, including provisions related to use and
disclosure of Confidential Information. Subject to the foregoing provisions of
this Section 2.2(a), Sublicensees shall have the right to further sublicense
Protiva Intellectual Property in the Agricultural Field to Third Parties.
(b)    Unless otherwise provided in this Agreement, Licensee shall notify
Protiva within thirty (30) days after execution of a sublicense entered into
hereunder and provide a copy of the fully executed sublicense agreement to
Protiva within the same time, which shall be treated as Confidential Information
of Licensee under Article VI.
2.3    Grant Back    . Licensee agrees to grant and hereby grants to Protiva a
non-exclusive right and license under the Protiva Intellectual Property to
Discover and Develop Products in the Agricultural Field for purposes of
performing the Technology Transfer. This right and license shall terminate
following completion of all activities pursuant to the Technology Transfer.
2.4    Retained Rights    . Protiva expressly retains any rights not expressly
granted to Licensee under this Article II (or otherwise under this Agreement).
Nothing in Section 2.1 limits Protiva’s ability to perform its obligations under
this Agreement, the Protiva-Monsanto Service Agreement or the Option Agreement.
For purposes of clarity and without limitation, Protiva has exclusively retained
(even as to Licensee) the right to use and employ Protiva Intellectual Property
(alone or with Third Parties) in connection with any and all activities related
to the Discovery, Development, Commercialization and manufacture (including
Manufacture) of Compounds, Formulations and products outside the Agricultural
Field in the Territory.

12



--------------------------------------------------------------------------------




2.5    Rights in Bankruptcy    . All licenses and rights to licenses granted
under or pursuant to this Agreement by Protiva to Licensee are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Code”) and Section 65.11(7) of the Bankruptcy and
Insolvency Act (Canada) (the “BIA”) and Section 32(6) of the Companies’
Creditors Arrangment Act (Canada) (the “CCAA”), licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Code, and as
utilized generally in the BIA and CCAA. Licensee, as a licensee of such rights
under this Agreement, shall retain and may fully exercise all of its rights and
elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against Protiva (or any Affiliate of Protiva that owns or Controls Protiva
Intellectual Property) under the Code, Licensee shall be entitled to a complete
duplicate of, or complete access to (as Licensee deems appropriate), any such
intellectual property and all embodiments of such intellectual property. Such
intellectual property and all embodiments thereof shall be promptly delivered to
Licensee (a) upon any such commencement of a bankruptcy proceeding upon written
request therefore by Licensee, unless Protiva (or its Affiliate) elects to
continue to perform all of its obligations under this Agreement or (b) if not
delivered under (a) above, upon the rejection of this Agreement by or on behalf
of Protiva upon written request therefor by Licensee. The foregoing provisions
are without prejudice to any rights Licensee may have arising under the Code or
other Applicable Law.
2.6    Compliance With Applicable Laws    . Each Party shall conduct its
obligations under this Agreement, and conduct the Discovery, Development,
Manufacture and Commercialization of the Products, in all material respects in
accordance with Applicable Laws.
ARTICLE III –    FINANCIAL PROVISIONS
3.1    Payment for License    .
(c)    Licensee shall pay promptly to Protiva: (i) a one-time, non-refundable,
non-creditable payment in the amount of [***] upon the first to occur, if
either, of (x) the Net Sales in the Territory of Products by Monsanto or its
Affiliates equals or exceeds [***] in any single year during the 10-year period
following Commercial Launch of the first Product, or (y) the aggregate Net Sales
in the Territory of Products by Monsanto or its Affiliates equals or exceeds
[***] cumulatively over the 10-year period following the Commercial Launch of
the first such Product and (ii) a one-time, non-refundable, non-creditable
payment in the amount of [***] if in any single year during the 10-year period
following Commercial Launch of the first Product, the Net Sales in the Territory
of Products by Monsanto or its Affiliates equals or exceeds [***] (each a
“Commercial Milestone Payment”). The amount of any Commercial Milestone Payment
shall be reduced, if applicable, in accordance with Monsanto’s right of set off
and/or any reduction in the amount of the Commercial Milestone Payment as a
result of a Change of Control of Protiva or Arbutus, in each case under Section
3(f) or 3(g) of the Option Agreement.
(d)    Any payments due from Licensee to Protiva under Section 3.1 of this
Agreement that are not paid by the date such payments are due shall bear
interest at LIBOR plus two percent (2%) per month from the date such unpaid
payments are due until paid in full. The foregoing interest shall be in addition
to any other remedies that the Protiva may have pursuant to this Agreement.

13



--------------------------------------------------------------------------------




(e)    During the period of time beginning upon termination of Protiva’s
obligation to provide the Services, as set forth in the Original License, and
ending on expiration of the 10-year period following Commercial Launch of the
first Product (the “Record Retention Period”), Licensee shall maintain and
retain (and shall cause Monsanto and its Affiliates to maintain and retain)
complete and accurate books of account and records covering all transactions
relating to payment of amounts that may be due under Section 3.1(a) of this
Agreement, then until expiration of the two (2) year period following expiration
of the Record Retention Period, shall make such books and records available for
inspection and audit by Protiva’s authorized representative (which shall be a
national certified public accounting firm), subject to reasonable precautions to
protection of confidential information of Licensee, Monsanto, or its Affiliates
(including Confidential Information), for the purpose of verifying the accuracy
of all payments that may be due under Section 3.1(a) of this Agreement. Protiva
shall pay the cost of such audit unless it discovers that Licensee has
underreported aggregate Gross Profits during any year in the Record Retention
Period to Protiva by an amount of at least [***], in which case the costs of
such audit shall be borne by Licensee.
3.2    Payment for License    .
(a)    As consideration for the Transferred Protiva Rights, and in full
satisfaction of the Protiva Purchase Price, the Licensee (i) issued to Protiva
the Protiva Note, (ii) issued to Protiva one Class B Common share without par
value in the capital stock of the Licensee as a fully paid and non-assessable
share, and (iii) granted to Protiva the rights set out in Section 3.3.
(b)    As consideration for the Transferred Tekmira Rights, and in full
satisfaction of the Tekmira Purchase Price, the Licensee issued to Tekmira one
Class A Common share without par value in the capital stock of the Licensee as a
fully paid and non-assessable share. [***].
3.1    Protiva Subsection 85(1) Election
(a)    Protiva and Licensee have jointly made and filed an election under
subsection 85(1) of the Tax Act (the “Protiva Election”) in the prescribed form
and within the time required by subsection 85(6) of the Tax Act in respect of
the transfer of the Transferred Protiva Rights and have elected therein that the
elected amount will be deemed to be Protiva’s proceeds of disposition and the
Licensee’s cost of the Transferred Protiva Rights (the “Protiva Elected
Amount”).
(b)    If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments on the basis
that the fair market value of the Transferred Protiva Rights at the time of
transfer is greater or less than the Protiva Purchase Price, then:
(i)    upon the fair market value of the Transferred Protiva Rights being
finally determined by the agreement of Protiva and the Licensee with the Canada
Revenue Agency if they do so agree, or by final determination by a court of
competent jurisdiction if they do not, the Protiva Purchase Price will be deemed
conclusively to have always been the amount so determined, and this Agreement
will be deemed to be amended as of the Effective Date to reflect such Protiva
Purchase Price as determined under this Section 3.4(b)(i); and

14



--------------------------------------------------------------------------------




(ii)    if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Protiva at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment reporting a new fair market value of the Transferred Protiva
Rights based on the amounts determined pursuant to section 3.4(b)(i) of this
Agreement.
(c)    If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments, on the
basis that the Protiva Elected Amount set out in the Protiva Election is greater
or less than the applicable Tax Values of the Transferred Protiva Rights, then:
(i)    upon the applicable Tax Values being finally determined, by the Agreement
of Protiva and the Licensee with the Canada Revenue Agency if they do so agree,
or by final determination by a court of competent jurisdiction if they do not,
the Protiva Elected Amount will be deemed conclusively to have always been such
finally determined Tax Value; and
(ii)    if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Protiva at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment electing such amount as is deemed to be the Protiva Elected
Amount under Section 3.4(c)(i).
3.2    Tekmira Subsection 85(1) Election    
(c)    Tekmira and Licensee have jointly made and filed an election under
subsection 85(1) of the Tax Act (the “Tekmira Election”) in the prescribed form
and within the time required by subsection 85(6) of the Tax Act in respect of
the transfer of the Transferred Tekmira Rights and have elected therein that the
elected amount will be deemed to be Arbutus’ proceeds of disposition and the
Licensee’s cost of the Transferred Tekmira Rights (the “Tekmira Elected
Amount”).
(d)    If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments on the basis
that the fair market value of the Transferred Tekmira Rights at the time of
transfer is greater or less than the Tekmira Purchase Price, then:
(i)    upon the fair market value of the Transferred Tekmira Rights being
finally determined by the agreement of Arbutus and the Licensee with the Canada
Revenue Agency if they do so agree, or by final determination by a court of
competent jurisdiction if they do not, the Tekmira Purchase Price will be deemed
conclusively to have always been the amount so determined, and this Agreement
will be deemed to be amended as of the Effective Date to reflect such Tekmira
Purchase Price as determined under this Section 3.5(b)(i); and
(ii)    if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Arbutus at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment reporting a new fair market value of the Transferred Tekmira
Rights based on the amounts determined pursuant to section 3.5(b)(i) of this
Agreement.

15



--------------------------------------------------------------------------------




(e)    If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments, on the
basis that the Tekmira Elected Amount set out in the Tekmira Election is greater
or less than the applicable Tax Values of the Transferred Tekmira Rights, then:
(i)    upon the applicable Tax Values being finally determined, by the agreement
of Arbutus and the Licensee with the Canada Revenue Agency if they do so agree,
or by final determination by a court of competent jurisdiction if they do not,
the Tekmira Elected Amount will be deemed conclusively to have always been such
finally determined Tax Value; and
(ii)    if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Arbutus at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment electing such amount as is deemed to be the Tekmira Elected
Amount under Section 3.5(c)(i).
ARTICLE IV –    SERVICES
4.1    Termination of Services Obligations. The Parties acknowledge and agree
that, as of the Effective Date, Monsanto Canada is exercising the Call Option
prior to completion of Phase C (as such term is defined in the Research
Program). Monsanto Canada hereby elects to terminate research under the Research
Plan as of the Effective Date and, therefore, the Parties acknowledge and agree
that, on and as of the Effective Date, Protiva’s obligation to provide Services
under this Agreement terminates; provided, however, that, for the avoidance of
doubt, from and after the Effective Date, Protiva remains obligated to provide
the Technology Transfer in accordance with the Option Agreement through
completion of the Technology Transfer in accordance with the Technology Transfer
Completion Criteria.
ARTICLE V –    INTELLECTUAL PROPERTY
5.1    Ownership. Subject to the licenses granted by Protiva herein, Protiva is
and shall at all times remain the owner of the Protiva Intellectual Property,
including, for the avoidance of doubt, Protiva Project Patents. As more
particularly set forth in the Protiva-Monsanto Services Agreement, and subject
to the license granted by Monsanto in the Protiva-Monsanto Services Agreement,
Monsanto is and shall at all times remain owner of any Joint Project
Intellectual Property.
5.2    Prosecution and Maintenance of Patents.
(a)    Subject to Section 5.6, Protiva shall have the sole right and
responsibility, in its sole discretion and at its sole cost and expense, to
file, prosecute, maintain and/or abandon patent protection in the Territory for
Protiva Background Patents.
(b)    During the Term, decisions regarding the filing of Patent protection in
the Territory for Protiva Project Inventions and decisions regarding the
prosecution, maintenance and/or abandonment of Protiva Project Patents in the
Territory shall be made by Protiva and/or the JRC in accordance with the
applicable provisions of the Option Agreement and, subject to and in accordance
with such provisions, Protiva shall be responsible for implementing Protiva’s
and/or the JRC’s

16



--------------------------------------------------------------------------------




decisions regarding the filing, prosecution, maintenance, and/or abandonment of
Protiva Project Patents in the Territory. Except as otherwise set out in the
Option Agreement, all costs and fees incurred in connection with the filing,
prosecution, maintenance and/or abandonment of all Protiva Project Patents
through the Effective Date shall be the sole responsibility of Protiva; all
costs and fees incurred in connection with the filing, prosecution, maintenance
and/or abandonment of all Protiva Project Patents after the Effective Date shall
be the sole responsibility of Licensee.
5.3    Third-Party Infringement of Protiva Background Patents.
(a)    Each Party shall promptly report in writing to the other Party during the
Term known or suspected commercially relevant infringement by a Third Party of
any of the Protiva Background Patents in any field and any known or suspected
infringement by a Third Party of any of the Protiva Background Patents in the
Agricultural Field of which such Party becomes aware and shall provide the other
Party with all evidence supporting or relating to such infringement in its
possession.
(b)    Protiva shall have the sole and exclusive right to initiate an
infringement or other appropriate suit with respect to infringements or
suspected infringements of any of the Protiva Background Patents, or to take
such other actions as Protiva, in its sole discretion, deems appropriate with
respect to such infringements or suspected infringements (“Background Patent
Infringement Action”). Protiva shall notify Licensee promptly after initiating
any Background Patent Infringement Action.
(c)    With respect to any Background Patent Infringement Action initiated on or
after the Effective Date directed to infringement occurring at least in part in
the Agricultural Field: (i) Licensee may join such Infringement Action as a
party if it has standing to do so (at its own cost and expense), may retain
counsel at its own cost and expense to provide advice to Licensee regarding such
Infringement Action, and may share all information regarding the Infringement
Action provided by Protiva with such counsel, and, if Licensee has joined such
Infringement Action, such counsel shall be permitted to attend meetings,
discussions, or other activities relating to the Infringement Action on behalf
of Licensee; and (ii) Provita agrees to give due consideration to any
recommendations or suggestions of Licensee in connection with the Infringement
Action, but shall not be obligated to implement or follow any such
recommendations or suggestions. After the Effective Date, Protiva shall not
enter into any settlement or compromise in connection with any Background Patent
Infringement Action that would eliminate, diminish, or otherwise modify any
right, title, or interest of the Licensee in any Protiva Intellectual Property
or that would require any payments, concessions, or otherwise bind the Licensee,
without the Licensee’s prior written consent, which consent shall not be
unreasonably withheld; for the avoidance of doubt, any settlement or compromise
that permits continuation of Licensee’s rights in and to Protiva Intellectual
Property in the same manner and subject to the same terms and conditions as set
forth in this Agreement shall not require Licensee’s prior consent. Licensee
shall provide reasonable cooperation and assistance in connection with a
Background Patent Infringement Action initiated by Protiva (including being
joined as a party in such Background Patent Infringement Action) at Protiva’s
reasonable request and sole cost.

17



--------------------------------------------------------------------------------




5.4    Third-Party Infringement of Protiva Project Patents.
(a)    Each Party shall promptly report in writing to the other Party during the
Term known or suspected commercially relevant infringement by a Third Party of
any of the Protiva Project Patents in any field and any known or suspected
infringement by a Third Party of any of the Protiva Project Patents in the
Agricultural Field of which such Party becomes aware and shall provide the other
Party with all evidence supporting or relating to such infringement in its
possession.
(b)    Protiva shall have the right, but not the obligation, to initiate an
infringement or other appropriate suit with respect to infringements or
suspected infringements of any of the Protiva Project Patents, or to take such
other actions as Protiva, in its sole discretion, deems appropriate with respect
to such infringements or suspected infringements (“Project Patent Infringement
Action”). If Protiva declines to commence a Project Patent Infringement Action
with respect to a particular actual or threatened infringement of any issued
patent within the Protiva Project Patents (an “Identified Infringement”) within
sixty (60) days following its receipt of a written request from Licensee that it
initiate a Project Patent Infringement Action with respect to such Identified
Infringement, or if Protiva otherwise fails to confirm that it will commence a
Project Patent Infringement Action with respect to such Identified Infringement
within such sixty (60) day period, then Licensee may thereafter commence a
Project Patent Infringement Action with respect to such Identified Infringement.
Licensee shall use reasonable best efforts to notify Protiva prior to initiating
any Project Patent Infringement Action and shall continue to inform Protiva of
the status of any Project Patent Infringement Action initiated by Licensee,
including by responding to Protiva’s reasonable requests for status reports,
providing drafts of substantive filings of Licensee prior to the due date for
such filings, and providing copies of substantive filings of any other party to
any such Project Patent Infringement Action promptly after receiving such
filings. If any monetary judgment or settlement is recovered in connection with
any Project Patent Infringement Action initiated by Licensee or Protiva in
accordance with this Section 5.4(b), then, after Licensee or Protiva, as
applicable, recoups actual costs and reasonable expenses associated with such
Project Patent Infringement Action, (i) then if the monetary judgment or
settlement is primarily attributable to infringement in the Agricultural Field,
Licensee shall be entitled to receive from the remainder an amount equal to all
direct damages attributable to infringement in the Agricultural Field awarded in
such judgment or payable under such settlement; Protiva shall then be entitled
to receive from the remainder after such payment to Licensee, if any, an amount
equal to all direct damages attributable to infringement outside of the
Agricultural Field awarded in such judgment or payable under such settlement;
and the balance, if any, remaining after such payments to Licensee and Protiva
shall be allocated and payable [***] to Licensee and [***] to Protiva; or (ii)
if the monetary judgment or settlement is primarily attributable to infringement
outside of the Agricultural Field, Protiva shall be entitled to receive from the
remainder an amount equal to all direct damages attributable to infringement
outside of the Agricultural Field awarded in such judgment or payable under such
settlement, Licensee shall then be entitled to receive from the remainder after
such payment to Protiva, if any, an amount equal to all direct damages
attributable to infringement in the Agricultural Field awarded in such judgment
or payable under such settlement; and the balance, if any, remaining after such
payments to Protiva and Licensee shall be allocated and payable [***] to
Licensee and [***] to Protiva.

18



--------------------------------------------------------------------------------




(c)    Protiva shall use reasonable best efforts to notify Licensee prior to
initiating any Project Patent Infringement Action and shall continue to inform
Licensee of the status of any Project Patent Infringement Action initiated by
Protiva, including by responding to Licensee’s reasonable requests for status
reports, providing drafts of substantive filings of Protiva prior to the due
date for such filings, and providing copies of substantive filings of any other
party to any such Infringement Action promptly after receiving such filings.
(d)    Each Party (as a “Non-Initiating Party”), with respect to a Project
Patent Infringement Action initiated by the other Party (as an “Initiating
Party”), may join such Infringement Action as a party if it has standing to do
so (at its own cost and expense), may retain counsel at its own cost and expense
to provide advice to the Non-Initiating Party regarding such Infringement
Action, and may share all information regarding the Infringement Action provided
by the Initiating Party with such counsel, and, if the Non-Initiating Party has
joined such Infringement Action, such counsel shall be permitted to attend
meetings, discussions, or other activities relating to the Infringement Action
on behalf of the Non-Initiating Party. The Initiating Party agrees to give due
consideration to any recommendations or suggestions of the Non-Initiating Party
in connection with a Project Patent Infringement Action, but shall not be
obligated to implement or follow any such recommendations or suggestions;
provided however, that the Initiating Party shall not enter into any settlement
or compromise in connection with a Project Patent Infringement Action that would
eliminate, diminish, or otherwise modify any right, title, or interest of the
Non-Initiating Party in any Protiva Intellectual Property or that would require
any payments, concessions, or otherwise bind the Non-Initiating Party, without
the Non-Initiating Party’s prior written consent, which consent shall not be
unreasonably withheld; for the avoidance of doubt, any settlement or compromise
that permits continuation of the Non-Initiating Party’s rights in and to Protiva
Intellectual Property in the same manner and subject to the same terms and
conditions as set forth in this Agreement shall not require the Non-Initiating
Party’s prior consent. The Non-Initiating Party shall provide reasonable
cooperation and assistance in connection with a Project Patent Infringement
Action initiated by the Initiating Party (including being joined as a party in
such Project Patent Infringement Action) at the Initiating Party’s reasonable
request and sole cost.
5.5    Defense of Claims Brought by Third Parties. Each Party shall promptly
notify the other Party if it becomes aware of any claim that Licensee’s actual
use or practice of Compounds or Formulations within the Protiva Intellectual
Property, or Licensee’s methods of creating or using such Formulations or
Compounds, in connection with its exercise of its license under Section 2.1
infringes, misappropriates, or otherwise violates the intellectual property
rights of any Third Party in the Agricultural Field. In any such instance, the
Parties shall cooperate and shall mutually agree upon an appropriate course of
action; provided, however, that in the absence of any such agreement, (i) any
such matter relating to Protiva Project Patents (such matter a “JRC Protiva
Project Infringement Matter”) shall be referred to the JRC to be addressed in
the manner set forth in the Option Agreement, and (ii) Protiva shall have sole
right to determine what action, if any, should be taken in respect of Protiva
Background Patents. Each Party shall provide to the other Party copies of any
notices it receives from Third Parties regarding any patent nullity actions
regarding the Protiva Background Patents or the Protiva Project Patents, any
declaratory judgment actions and any alleged infringement or misappropriation of
Third Party intellectual property rights arising out of Licensee’s use or
practice of the Protiva Intellectual Property in connection with its exercise of

19



--------------------------------------------------------------------------------




its license under Section 2.1. Each Party shall be responsible for its own costs
incurred pursuant to this Section 5.5; provided, however, that nothing in this
Section 5.5 or elsewhere in this Agreement shall be deemed to eliminate, reduce,
or otherwise modify any liability or obligation of Protiva in respect of the
Protiva Intellectual Property or Licensee’s (or its Sublicensees’) use or
practice of the Protiva Intellectual Property in connection with its exercise of
its license under Section 2.1, including but not limited to any such liability
or obligation that may arise out of any representation, warranty, or covenant
made by Protiva under the Option Agreement or any other Transaction Agreement;
and provided further, however, that nothing in this Section 5.5 shall be deemed
to limit or eliminate a Party’s right to defend actions initiated by a Third
Party against such Party, except to the extent such rights may be limited under
any indemnification provisions applicable to such actions.
5.6    Disclosures and Opt-In Rights Regarding Protiva Background Patents. If,
during the Term, Protiva decides not to pay the maintenance fee, annuity fee, or
similar fee due on any Protiva Background Patent or decides to abandon or
discontinue prosecution of any Protiva Background Patent (each a “Proposed
Abandonment”) and if (a) such Proposed Abandonment will not be accompanied by
the proper filing of a continuation or continuation-in-part application for a
Protiva Background Patent and (b) there will be no remaining Protiva Background
Patent in the same country or jurisdiction in which the abandoned or
discontinued Protiva Background Patent was filed that will substantially
maintain the value of Licensee’s exclusive license under the Protiva Background
Patents in the Agricultural Field, Protiva shall notify Licensee at least sixty
(60) days in advance of any applicable administrative deadline, maintenance fee
due date, or response date after or upon which such Protiva Background Patent
will be or become abandoned or trigger a similar loss of rights in jurisdictions
other than the United States (the “Response Deadline”), such notice to include
the Response Deadline. Upon written request of Licensee, Protiva shall promptly
assign to Licensee all of its right, title, and interest in and to such Protiva
Background Patent unless (x) such Protiva Background Patent is assigned to a
Third Party who takes all steps necessary to prevent the Proposed Abandonment
and (y) Licensee retains its license to such Protiva Background Patent on the
terms and conditions set forth in this Agreement; Protiva shall thereafter have
no further right, title, or interest in or to such Protiva Background Patent,
except that Protiva shall thereafter have a perpetual, fully paid-up,
non-exclusive right and license under such Protiva Background Patent for all
uses in the Protiva Field. To the extent necessary or appropriate to prevent the
abandonment or similar loss of rights of a Protiva Background Patent assigned or
to be assigned to Licensee, Protiva shall take such other steps (including
submission of filings or payments on behalf of Licensee or Monsanto) that are
reasonably requested by Licensee (or Monsanto), at Licensee’s (or Monsanto’s)
sole cost and expense.
5.7    Joint Research Committee Oversight. From and after termination of the
Option Agreement, then until the disbandment of the JRC by unanimous vote of the
JRC at any time after expiration of the last to expire Valid Claim of a Protiva
Project Patent or a Joint Project Patent, the JRC shall remain in existence and
shall perform the functions described in this Agreement and any other
Transaction Agreements according to the general processes and procedures set out
in the Option Agreement (as such processes and procedures may be modified by the
unanimous vote of the JRC). For the avoidance of doubt, the JRC’s oversight of
Protiva Project Patents shall terminate if this Agreement terminates.

20



--------------------------------------------------------------------------------




ARTICLE VI –    CONFIDENTIAL INFORMATION AND PUBLICITY
6.1    Non-Disclosure of Confidential Information. Each Party agrees that, for
itself and its Affiliates, until the first to occur of (i) [***] or (ii) [***],
a Receiving Party shall maintain all Confidential Information of the Disclosing
Party in strict confidence and shall not (a) disclose Confidential Information
to any third party without the prior written consent of the Disclosing Party,
except for disclosures expressly permitted below or (b) use Confidential
Information for any purpose except those explicitly licensed or otherwise
authorized or permitted by this Agreement or any other Transaction Agreement.
6.2    Exceptions. The obligations in Section 6.1 will not apply with respect to
any portion of the Confidential Information that the Receiving Party can show by
competent proof: (i) was known to the Receiving Party or its Affiliates, without
any obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party; (ii) is subsequently disclosed to the
Receiving Party or its Affiliates by a Third Party lawfully in possession
thereof and without any obligation to keep it confidential or any restriction on
its use; (iii) is or otherwise becomes generally available to the public or
enters the public domain, either before or after it is disclosed to the
Receiving Party and such public availability is not the result, directly or
indirectly, of any fault of, or improper taking, use or disclosure by, the
Receiving Party or its Affiliates or anyone working in concert or participation
with the Receiving Party or its Affiliates; or (iv) has been independently
developed by employees or contractors of the Receiving Party or its Affiliates
without the aid, application or use of Confidential Information of the
Disclosing Party. Specific Confidential Information disclosed by a Disclosing
Party will not be deemed to be within any exceptions set forth in (i), (ii), or
(iii) above merely because it is embraced by more general information to which
one or more of those exceptions may apply and provided further that no
combination of information shall be deemed to be within any such exceptions
unless the combination itself and its principle of operation are within the
public domain. Even though Confidential Information may be within one of the
exceptions described in the preceding sentence, the Receiving Party shall not
disclose to third parties that the excepted Confidential Information was
received from the Disclosing Party.
6.3    Permitted Uses. Confidential Information of a Disclosing Party may be
used by the Receiving Party in the performance of its obligations under any
Transaction Agreement, as otherwise expressly authorized in any Transaction
Agreement or as expressly authorized by the Disclosing Party in writing.
Confidential Information that is Protiva Intellectual Property may be used by
Licensee subject to and in accordance with the provisions of this Agreement
applicable to Licensee’s license to Protiva Intellectual Property. Licensee
shall take steps to maintain the confidentiality of such Confidential
Information that are consistent with the steps it takes to maintain the
confidentiality of its own most-valuable confidential information, but in no
event less than commercially reasonable steps; provided, however, that nothing
in this Agreement shall be deemed to eliminate, restrict, or otherwise limit
Licensee’s license to use such Confidential Information in accordance with the
terms and conditions of this Agreement, even if such use may result, directly or
indirectly, in the disclosure of such Confidential Information, so long as such
disclosures are made in a manner than complies with Section 6.4 below.

21



--------------------------------------------------------------------------------




6.4    Permitted Disclosures    . The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances: (i)
subject to the proviso below, by any Party hereto, in order to comply with
applicable non-patent law (including any securities law or regulation or the
rules of a securities exchange in a relevant jurisdiction) and with judicial
process, if based on the reasonable advice of the Receiving Party’s counsel,
such disclosure is necessary for such compliance; (ii) subject to the proviso
below, by any Party hereto, in connection with prosecuting or defending
litigation; (iii) by any Party hereto, in connection with filing and prosecuting
Protiva Project Patents and Joint Project Patents only in a manner that complies
with such Party’s rights and obligations in connection with such matters as set
out in the Transaction Agreements; (iv) subject to the proviso below, by
Licensee, its Sublicensees, or their sublicensees in connection with any legal
or regulatory requirements related to the development, sale, offer for sale, use
or manufacture of commercial products (or potential commercial products) that
use or employ Protiva Intellectual Property, such as labeling requirements,
disclosures in connection with obtaining regulatory approvals, and the like, so
long as the discovery, development, use, manufacture, and commercialization of
such products has been and is performed in a manner that complies with the terms
and conditions of Licensee’s license to such Protiva Intellectual Property and
reasonable steps shall be taken to maintain the confidentiality of said
Confidential Information even when disclosed for legal or regulatory purposes;
(v) subject to the proviso below, by the Licensee, to its Affiliates, permitted
acquirers or assignees under the Transaction Agreements and its or any of their
research collaborators, subcontractors, lenders (but, with respect to lenders,
only Confidential Information related to the terms and conditions of the
Transaction Agreements and financial information related thereto), and each of
the Licensee’s and its Affiliates’ respective directors, employees, contractors
and agents; and (vi) subject to the proviso below, by Protiva, to its
Affiliates, permitted acquirers or assignees under the Transaction Agreements
and its or any of their research collaborators, subcontractors, lenders (but,
with respect to lenders, only Confidential Information related to the terms and
conditions of the Transaction Agreements and financial information related
thereto), and Protiva’s and its Affiliates’ respective directors, employees,
contractors and agents, provided, that (a) with respect to clause (i), (ii) and
(iv) where legally permissible, (1) the Receiving Party shall notify the
Disclosing Party of the Receiving Party’s intent to make any disclosure pursuant
thereto sufficiently prior to making such disclosure so as to allow the
Disclosing Party adequate time to take whatever action it may deem appropriate
to protect the confidentiality of the information to be disclosed, and (2)
consistent with applicable law or regulation, the Disclosing Party shall have
the right to suggest reasonable changes to the disclosure to protect its
interests and the Receiving Party shall not unreasonably refuse to include such
changes in its disclosure, and (b) with respect to clause (v) and (vi), each
Person to whom Confidential Information is disclosed must be bound prior to
disclosure by confidentiality and non-use restrictions at least as restrictive
as those contained in this Agreement (other than investment bankers, investors
and lenders, who must be bound prior to disclosure by commercially reasonable
obligations of confidentiality).
ARTICLE VII –    INDEMNIFICATION AND INSURANCE
7.1    Protiva Indemnification. Protiva agrees to indemnify Licensee and its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors and permitted assigns (the “Licensee Indemnitees”)
against and to hold each of them harmless from any and all

22



--------------------------------------------------------------------------------




losses, costs, damages, fees or expenses (“Losses”) actually incurred or
suffered by an Licensee Indemnitee to the extent arising out of or in connection
with any claim, suit, demand, investigation or proceeding brought by a Third
Party based on any breach of any representation, warranty or covenant by Protiva
under this Agreement or Protiva’s gross negligence or willful misconduct. The
foregoing indemnification shall not apply to the extent that any Losses are due
to (a) a breach of any of Licensee’s representations, warranties, covenants
and/or obligations under this Agreement or (b) Licensee’s gross negligence or
willful misconduct.
7.2    Licensee Indemnification. Licensee agrees to indemnify Protiva and its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors and permitted assigns (the “Protiva Indemnitees”)
against and to hold each of them harmless from any and all Losses actually
incurred or suffered by a Protiva Indemnitee to the extent arising out of or in
connection with (a) any claim, suit, demand, investigation or proceeding brought
by a Third Party based on (i) any breach of any representation, warranty or
covenant by Licensee under this Agreement, or (ii) Licensee’s gross negligence
or willful misconduct, or (b) a Third Party’s direct damages resulting from any
development or Commercialization of any Product or products or processes that
use or employ Protiva Intellectual Property. In addition to the limitations set
forth in the preceding sentence, the foregoing indemnification obligations shall
not apply to the extent that any Losses are due to (x) a breach of any of
Protiva’s representations, warranties, covenants and/or obligations under this
Agreement, (y) Protiva’s gross negligence or willful misconduct, or (z) any of
the following occurring prior to or at Closing: (A) any breach of any
representation, warranty or covenant by Licensee under this Agreement; (B)
Licensee’s gross negligence or willful misconduct; or (C) a breach of any of
Protiva’s representations, warranties, or covenants directed to Protiva
Intellectual Property or the Protiva License under the Option Agreement.
7.3    Tender of Defense; Counsel. Any Person (the “Indemnified Party”) seeking
indemnification under Article VII agrees to give prompt notice in writing to the
other Party (the “Indemnifying Party”) of the assertion of any claim or the
commencement of any action by any third party (a “Third Party Claim”) in respect
of which indemnity may be sought under such section. Such notice shall set forth
in reasonable detail such Third Party Claim and the basis for indemnification
(taking into account the information then available to the Indemnified Party).
The failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have materially and adversely prejudiced the Indemnifying Party.
The Indemnifying Party shall be entitled to participate in the defense of any
Third Party Claim and shall, upon its written confirmation of its obligation to
indemnify the Indemnified Party in accordance with this Article VII, be entitled
to control and appoint lead counsel reasonably satisfactory to the Indemnified
Party for such defense by written notice to the Indemnified Party within twenty
(20) calendar days after the Indemnifying Party has received notice of the Third
Party Claim, in each case at its own expense; provided, however, that the
Indemnifying Party must conduct the defense of the Third Party Claim actively
and diligently thereafter in order to preserve its rights in this regard. The
Indemnifying Party shall not be entitled to assume or maintain control of the
defense of any Third Party Claim and shall pay the fees and expenses of one
counsel retained by the Indemnified Party if: (a) the Third Party Claim relates
to or arises in connection with any criminal proceeding, action, indictment or
allegation, (b) the Third Party Claim seeks an injunction or equitable relief
against a Indemnified Party or any of its Affiliates, or (c) the Indemnifying
Party

23



--------------------------------------------------------------------------------




has failed or is failing to prosecute or defend vigorously the Third Party
Claim. Each Indemnified Party shall obtain the prior written consent of the
Indemnifying Party, such consent not to be unreasonably withheld, delayed or
conditioned, before entering into any settlement of a Third Party Claim.
Notwithstanding the foregoing, the Indemnifying Party shall not be entitled to
enter into or approve any settlement of a Third Party Claim without the consent
of the Indemnified Party (which may be withheld in its sole discretion), if the
settlement (a) does not expressly unconditionally release all applicable
Indemnified Parties and their Affiliates from all Liabilities with respect to
such Third Party Claim or (b) imposes injunctive or other equitable relief
against the Indemnified Party or any of its Affiliates, (c) involves any
admission of criminal or similar liability, or (d) involves any monetary damages
that may not be fully covered by the Indemnifying Party. In the event that the
Indemnifying Party fails to assume the defense of the Third Party Claim in
accordance with this Section 7.3, (a) the Indemnified Party may defend against
the Third Party Claim in any manner it reasonably may deem appropriate, and (b)
the Indemnifying Party will remain responsible for any Losses of the Indemnified
Party as a result of such Third Party Claim. In circumstances where the
Indemnifying Party is controlling the defense of a Third Party Claim in
accordance with this Section 7.3, the Indemnified Party shall be entitled to
participate in the defense of any Third Party Claim and to employ separate
counsel of its choice for such purpose, in which case the fees and expenses of
such separate counsel shall be borne by such Indemnified Party. Notwithstanding
anything herein to the contrary, in circumstances where there is a conflict of
interest that would reasonably make it inappropriate under applicable standards
of professional conduct to have common counsel for the Indemnifying Party and
the Indemnified Party, the Indemnified Party shall be entitled to employ
separate counsel, that is reasonably acceptable to the Indemnifying Party, and
the Indemnifying Party shall pay the reasonable fees and expenses of such
separate counsel. Each Party shall cooperate, and cause their respective
Affiliates to cooperate in all reasonable respects, in the defense or
prosecution of any Third Party Claim and shall furnish or cause to be furnished
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials or appeals, as may be reasonably requested in
connection therewith.
7.4    Insurance. Each Party shall maintain insurance, including product
liability insurance, with respect to its activities under this Agreement
regarding Products in such amount as such Party customarily maintains with
respect to similar activities for its other products. Each Party shall maintain
such insurance for so long as it continues its activities under this Agreement,
and thereafter for so long as such Party customarily maintains insurance for
itself covering similar activities for its other products. Notwithstanding the
foregoing, the Parties agree that during such time that Licensee is an Affiliate
of Protiva, Licensee shall have satisfied its obligations under this Section 7.4
provided it is covered by Protiva’s existing insurance policies.
ARTICLE VIII –    TERM AND TERMINATION
8.1    Term. The term of this Agreement (the “Term”) shall begin on the Original
Effective Date and, unless terminated earlier as provided herein, shall continue
in perpetuity.
8.2    Termination for Material Breach. In the event of a material breach of
this Agreement by Licensee, Protiva may provide notice to Licensee setting forth
the nature of the breach and a description of the facts underlying the breach
sufficient to identify the breach. If Licensee has not

24



--------------------------------------------------------------------------------




cured such breach or proposed a reasonably satisfactory plan to cure or
otherwise remedy such breach within ninety (90) days from the date of receipt of
such notice of breach, Protiva may provide a notice of termination to Licensee
and this Agreement shall terminate ninety (90) days after such notice of
termination unless the breach is cured to the reasonable satisfaction of Protiva
or unless Licensee has begun to implement a reasonably satisfactory plan to cure
or otherwise remedy such breach within ninety (90) days from the receipt of such
notice of termination. Notwithstanding the foregoing, or any termination of
Licensee’s license pursuant to Section 8.4 below, with respect to any sublicense
entered into by Licensee for which the Sublicensee is not the cause of the
material breach that resulted in the termination of this Agreement, then upon
the assignment to Protiva of all rights of Licensee under such sublicense,
Protiva shall assume those obligations of Licensee to such Sublicensee under
such sublicense that are within the scope of Protiva’s obligations to Licensee
under this Agreement; all other obligations to the Sublicensee under such
sublicense, and all liabilities of Licensee to such Sublicensee, shall remain
the sole and exclusive obligations and liabilities of Protiva, and nothing in
this Section 8.2 shall be deemed to expand, increase, or otherwise modify
Protiva’s obligations or liabilities under this Agreement.
8.3    Challenges of Protiva’s Patents. If Licensee or any of its Affiliates
shall (a) commence or participate in any action or proceeding (including any
patent opposition or re-examination proceeding), or otherwise assert in writing
any claim, challenging or denying the validity of any of the Protiva Background
Patents or Protiva Project Patents or any claim thereof or (b) actively assist
any other Person in bringing or prosecuting any action or proceeding (including
any patent opposition or re-examination proceeding) challenging or denying the
validity of such Patents or any claim thereof, Protiva will have the right to
give notice to Licensee (which notice must be given, if at all, within ninety
(90) days after Arbutus’s CEO first learns of the foregoing) that the licenses
granted by Protiva to such Patent will terminate in ninety (90) days following
such notice, and, unless Licensee and/or its Affiliate, as applicable, withdraws
or causes to be withdrawn all such challenge(s) within such ninety-day period,
such licenses will so terminate.
8.4    Rights in Bankruptcy. Each Party (the “Insolvent Party”) shall promptly
notify the other Party (the “Solvent Party”) in writing upon the initiation of
any proceeding in bankruptcy, reorganization, dissolution, liquidation or
arrangement for the appointment of a receiver or trustee to take possession of
the assets of the Insolvent Party or similar proceeding under the law for
release of creditors by or against the Insolvent Party or if the Insolvent Party
shall make a general assignment for the benefit of its creditors. To the extent
permitted by Applicable Law, if the applicable circumstances described above
shall have continued for ninety (90) days undismissed, unstayed, unbonded and
undischarged, the Solvent Party may terminate this Agreement upon written notice
to the Insolvent Party at any time. If Protiva is the Insolvent Party, the
rights and remedies granted to Licensee (as the Solvent Party) pursuant to this
Section 8.4 shall be in addition to, and not in lieu of, Licensee’s rights and
remedies under Section 2.4 above.
8.5    Consequences of Termination; Survival.
(a)    In the event this Agreement is properly terminated in accordance with its
terms, then except as provided in the Protiva-Monsanto Services Agreement,
Licensee’s rights and licenses under the Protiva Intellectual Property shall
terminate upon the effective date of such termination.

25



--------------------------------------------------------------------------------




Termination of this Agreement shall not relieve the Parties of any obligation
accruing prior to or upon such expiration or termination and the provisions of
ARTICLE I – (Definitions), ARTICLE VI – (Confidential Information), ARTICLE VII
– (Indemnification), and ARTICLE IX – (Miscellaneous) shall survive any
expiration or termination of this Agreement.
(b)    Notwithstanding anything to the contrary contained in this Agreement, if
it is determined that Protiva has breached its representation and warranty in
Section 9.1(b)(iii), Licensee’s sole and exclusive remedy shall be to require
Arbutus or its Affiliate, as applicable, to grant to Licensee a license under
its Patents or Know-How for all purposes in the Agricultural Field and such
Patents and/or Know-How shall thereafter be included within Protiva Intellectual
Property for all purpose of this Agreement; provided, however, that the
foregoing shall not be deemed to limit, eliminate or otherwise modify Protiva’s
obligations under Section 7.1 to indemnify any Licensee Indemnitee against or
hold any Licensee Indemnitee harmless in respect of any Losses actually incurred
or suffered by a Licensee Indemnitee arising out of or in connection with any
claim, suit, demand, investigation or proceeding brought by UBC or any other
Third Party based on any breach of any representation, warranty or covenant by
Protiva under this Agreement, including Section 9.1(b)(vi), even if or to the
extent such Losses may also arise out Protiva’s breach of Section 9.1(b)(iii).
Furthermore, omission from the Technology Transfer Compound List of any Compound
or Formulation that was provided or created by Protiva or its Affiliate in
connection with the Research Program shall not be deemed to limit or eliminate
Licensee’s rights under the second sentence of Section 2.1 with respect to such
Compound or Formulation.
8.6    Remedies. The Parties acknowledge and agree that, in the event of a
breach or a threatened breach by either Party of this Agreement for which it
will have no adequate remedy at law, the other Party may suffer irreparable
damage and, accordingly, shall be entitled to injunctive and other equitable
remedies to prevent or restrain such breach or threatened breach, in addition to
any other remedy they might have at law or at equity. In the event of a breach
or threatened breach by a Party of any such provision, the other Party shall be
authorized and entitled to obtain from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, arising from such breach,
which rights shall be cumulative and in addition to any other rights or remedies
to which the other Party may be entitled in law or equity.
ARTICLE IX –    MISCELLANEOUS
9.1    Representations and Warranties.
(a)    Mutual Representations and Warranties by Protiva and Licensee.
(i)    Each Party hereby represents and warrants to the other Party as of the
Original Effective Date:
(a)    It is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or formation, and has all necessary power and
authority to conduct its business in the manner in which it is currently being
conducted, to own and use its assets in the manner in which its assets are
currently owned and used, and to enter into and perform its obligations under
this Agreement.

26



--------------------------------------------------------------------------------




(b)    The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of such Party and its Board of
Directors and no consent, approval, order or authorization of, or registration,
declaration or filing with any Third Party or Governmental Authority is
necessary for the execution, delivery or performance of this Agreement.
(c)    This Agreement constitutes the legal, valid and binding obligation of
such Party, enforceable against it in accordance with its terms, subject to
(A) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (B) rules of law governing specific performance,
injunctive relief and other equitable remedies.
(d)    It has never approved or commenced any proceeding, or made any election
contemplating, the winding up or cessation of its business or affairs or the
assignment of material assets for the benefit of creditors. To such Party’s
knowledge, no such proceeding is pending or threatened.
(ii)    Each Party acknowledges and agrees that the other Party has not made any
representation or warranty under this Agreement that it has or can provide all
the rights that are necessary or useful to Research, Develop or Commercialize a
Product; provided, however, that nothing in this Section 9.1(a)(ii) or elsewhere
in this Agreement shall be deemed to eliminate, reduce, or otherwise modify any
liability or obligation of Protiva or Licensee that may arise out of any
representation, warranty, or covenant made by Protiva or Licensee under the
Option Agreement or any other Transaction Agreement.
(iii)    Each Party represents and warrants to the other Party that as of the
Original Effective Date and as of Closing it has the right to grant to such
other Party, its Affiliates and Sublicensees the licenses granted hereunder and
has not granted any conflicting rights to any other Person.
(b)    Protiva Representations, Warranties, and Covenants. Protiva hereby
represents, warrants, and covenants to Licensee that:
(i)    To Protiva’s Knowledge, except as set forth on Schedule 9.1(b), the
conception, development and reduction to practice of the Protiva Intellectual
Property licensed to Licensee under the Original License did not constitute or
involve the infringement, misappropriation, or other violation of trade secrets
or other rights (including intellectual property rights) or property related to
polynucleotide delivery in biological systems of any Person anywhere in the
Territory.
(ii)    If a Compound or Formulation was provided or created by Protiva or its
Affiliate in connection with the Research Program, the use and employment of
which as contemplated by the Research Program or the Original License (including
but not limited to in connection with the development, Manufacture, or
Commercialization of any Product or the development, manufacture, or
commercialization of any other product or process that uses or employs Protiva
Intellectual Property) would, to the Knowledge of Protiva, infringe upon or
misappropriate or otherwise violate the Intellectual Property of any Third
Party, then Protiva promptly (and, in any event, prior to or contemporaneously
with providing such Compound or

27



--------------------------------------------------------------------------------




Formulation to Monsanto under the Protiva-Monsanto Services Agreement) provided
written notice thereof to the JRC;
(iii)    Except for the Tekmira Patents, as of the Original Effective Date,
neither Tekmira nor any of its Affiliates (other than Protiva) owned or
Controlled (including by joint ownership) any Patents or Know-How relevant to or
useful in the composition, formulation, or manufacture of Compounds and/or
Formulations and their use in the Agricultural Field;
(iv)    Neither Protiva nor any of its Affiliates has assigned, transferred,
conveyed or otherwise encumbered its right, title and interest in the Protiva
Intellectual Property in a manner that conflicts with any rights granted to
Licensee hereunder;
(v)    In the provision of Services under the Original License, and except as
disclosed in accordance with Section 9.1(b)(ii) above, Protiva did not Knowingly
infringe, misappropriate, or otherwise violate any trade secrets or other rights
(including intellectual property rights) or property of any Person anywhere in
the Territory;
(vi)    No Compound or Formulation: (i) that was provided or created by Protiva
or its Affiliate in connection with the Research Program and that is identified,
or required to be identified, on the Technology Transfer Compound List to be
provided to Licensee pursuant to the Technology Transfer or (ii) that was or is
delivered, disclosed or otherwise provided to Licensee in the performance of the
Technology Transfer, or the use and employment any Compound or Formulation
described in item (i) or (ii) above as contemplated by the Original License
(including but not limited to in connection with the development, Manufacture,
or Commercialization of any Product or the development, manufacture, or
commercialization of any other product or process that uses or employs Protiva
Intellectual Property), will infringe, misappropriate or otherwise violate any
UBC IP; and
(vii)    During the Term, neither Arbutus nor any of its Affiliates will grant a
license, sublicense or other right, title, or interest in or to any Patents or
Know-How it owns or Controls (including by joint ownership) as of the Original
Effective Date to any Third Party for use in the Agricultural Field.
(viii)    Notwithstanding Sections 9.1(b)(i) and 9.1(b)(v) above, Licensee
agrees and acknowledges that Protiva makes no representation, warranty or
covenant regarding whether any nucleic acid molecules provided by Monsanto and
used by Protiva in the performance of the Research Plan, or used by Licensee in
connection with the development, Manufacture, or Commercialization of any
Product or the development, manufacture, or commercialization of any other
product or process that uses or employs Protiva Intellectual Property infringe,
misappropriate, or otherwise violate the trade secrets or other rights
(including intellectual property rights) or property of any Person anywhere in
the Territory.
(c)    Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR THE ORIGINAL LICENSE, NEITHER PARTY MAKES ANY REPRESENTATION OR
EXTENDS ANY WARRANTY OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO
THE OTHER PARTY WITH RESPECT TO ANY

28



--------------------------------------------------------------------------------




INTELLECTUAL PROPERTY, PRODUCTS, GOODS, RIGHTS OR OTHER SUBJECT MATTER OF THIS
AGREEMENT OR THE ORIGINAL LICENSE AND HEREBY DISCLAIMS ALL IMPLIED CONDITIONS,
REPRESENTATIONS, AND WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OR
VALIDITY OF PATENT RIGHTS WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH
PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT,
MANUFACTURE OR COMMERCIALIZATION OF ANY PRODUCT PURSUANT TO THIS AGREEMENT SHALL
BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO ANY SUCH
PRODUCT SHALL BE ACHIEVED. Nothing in this Section 9.1(c) or elsewhere in this
Agreement or the Original License shall be deemed to eliminate, reduce, or
otherwise modify any liability or obligation of Protiva or Licensee that may
arise out of any representation, warranty, or covenant made by Protiva or
Licensee under the Option Agreement or any other Transaction Agreement.
9.2    Force Majeure    . Except with respect to payment obligations, a Party
shall neither be held liable or responsible to any other Party, nor be deemed to
have defaulted under or breached this Agreement, for failure or delay in
fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party, including fire, floods, embargoes,
power shortage or failure, acts of war (whether war be declared or not),
insurrections, riots, terrorism, civil commotions, strikes, lockouts or other
labor disturbances, acts of God or any acts, omissions or delays in acting by
any Governmental Authority or any other Party, and such affected Party promptly
begins performing under this Agreement once such causes have been removed.
9.3    Consequential Damages. UNDER NO CIRCUMSTANCES WILL ANY PARTY BE LIABLE TO
ANY OTHER PARTY WITH RESPECT TO THE PROVISION OF THE SERVICES HEREUNDER OR UNDER
THE ORIGINAL LICENSE FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE,
INCIDENTAL OR SIMILAR DAMAGES, WHETHER FORESEEABLE OR UNFORESEEABLE AND
REGARDLESS OF THE CAUSE OF ACTION FROM WHICH THEY ARISE, INCLUDING, WITHOUT
LIMITATION, CLAIMS FOR LOSS OF GOODWILL OR LOST PROFITS, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OCCURRING. NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS SECTION 9.3 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OF A PARTY OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY
OBLIGATIONS IN ARTICLE VI OR ANY DAMAGES THAT MAY BE AVAILABLE TO A PARTY AS A
RESULT OF ANOTHER PARTY’S BREACH OF ITS OBLIGATIONS UNDER ANY OTHER TRANSACTION
AGREEMENT, SUBJECT TO THE LIMITATIONS SET FORTH THEREIN.
9.4    Assignment. Licensee may freely assign its rights and obligations
hereunder to Monsanto or Monsanto Canada upon or at any time after the Closing
so long as Monsanto or Monsanto Canada, as the case may be, expressly assumes in
writing Licensee’s rights and obligations herein. Protiva may not assign or
otherwise transfer this Agreement or any of its rights and obligations under
this Agreement at any time without the prior written consent of Monsanto. Any

29



--------------------------------------------------------------------------------




purported transfer or assignment in contravention of this Section 9.4 shall, at
the option of the non-assigning Party, be null and void and of no effect. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their permitted successors and assigns. No assignment by Protiva or any of its
Affiliates of any right, title, or interest in or to the Protiva Intellectual
Property shall extinguish, limit, or otherwise modify any rights granted to
Licensee in or to such Protiva Intellectual Property, or the exclusivity of such
rights.
9.5    Notices.
Notices to Licensee shall be addressed to:
Protiva Agricultural Development Company Inc.
c/o Monsanto Company
800 North Lindbergh Boulevard
St. Louis, Missouri 63167
Attention: Technology Alliances Lead


With copies to:


Monsanto Company
800 North Lindbergh Boulevard
St. Louis, Missouri 63167
Attention: Deputy General Counsel, Intellectual Property


Bryan Cave LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, Missouri 63102
Attn: C. Brendan Johnson
Facsimile No.: (314) 552-8438


Notices to Protiva shall be addressed to:
Protiva Pharmaceuticals Corporation
100-8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President & CEO
Facsimile No.: (604) 630-5103
Notices to Arbutus shall be addressed to:
Arbutus Biopharma Corporation
100-8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8


30



--------------------------------------------------------------------------------




Attention: President & CEO
Facsimile No.: (604) 630-5103
In each case with copy to:
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, NY 10019
Attention:    R. King Milling
Facsimile No.: (212) 506-5151
Either Party may change its address by giving notice to the other Party in the
manner provided in this Section 9.5. Any notice required or provided for by the
terms of this Agreement shall be in writing and shall be (a) sent by certified
mail, return receipt requested, postage prepaid, (b) sent via a reputable
international express courier service, or (c) sent by facsimile transmission,
with a copy by regular mail. The effective date of the notice shall be the
actual date of receipt by the Receiving Party.
9.6    Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed as authorization for either Party
to act as the agent for the other Party.
9.7    Governing Law; Jurisdiction. This Agreement shall be governed and
interpreted in accordance with the substantive laws of the State of New York,
excluding its conflicts of laws principles. In the event any action shall be
brought to enforce or interpret the terms of this Agreement, the Parties agree
that such action will be brought in the State or Federal courts located in New
York, New York. Each of the Parties hereby irrevocably submits with regard to
any action or proceeding for itself and in respect to its property, generally
and unconditionally, to the nonexclusive jurisdiction of the aforesaid courts.
Each of the Parties hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by Applicable Law, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (ii)
the venue of such suit, action or proceeding is improper, and (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
9.8    Severability. In the event that any provision of this Agreement is held
by a court of competent jurisdiction to be unenforceable because it is invalid
or in conflict with any law of the relevant jurisdiction, the validity of the
remaining provisions shall not be affected and the rights and obligations of the
Parties shall be construed and enforced as if the Agreement did not contain the
particular provisions held to be unenforceable, provided that the Parties shall
negotiate in good faith a modification of this Agreement with a view to revising
this Agreement in a manner which

31



--------------------------------------------------------------------------------




reflects, as closely as is reasonably practicable, the commercial terms of this
Agreement as originally signed.
9.9    No Implied Waivers. The waiver by either Party of a breach or default of
any provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either Party to exercise or avail itself of
any right, power or privilege that it has or may have hereunder operate as a
waiver of any right, power or privilege by such Party.
9.10    Headings. The headings of articles and sections contained this Agreement
are intended solely for convenience and ease of reference and do not constitute
any part of this Agreement, or have any effect on its interpretation or
construction.
9.11    Entire Agreement; Amendment. This Agreement (along with the attachments)
and the other Transaction Agreements (as amended as of the Effective Date)
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof and, except as provided in Section 9.16 below,
supersede and replace any and all previous arrangements and understandings,
whether oral or written, between the Parties with respect to the subject matter
hereof and thereof. This Agreement (including the attachments hereto) may be
amended only by a writing signed by each of the Parties.
9.12    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.
9.13    No Third-Party Beneficiaries. Except as expressly contemplated herein,
no Third Party, including any employee of any Party to this Agreement, shall
have or acquire any rights by reason of this Agreement.
9.14    Further Assurances. Each Party shall provide such further documents or
instruments required by the other Party as may be reasonably necessary or
desirable to give effect to the purpose of this Agreement and carry out its
provisions.
9.15    Performance by Affiliates. Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder and Affiliates of a
Party are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of such Party and the
relevant Party shall remain liable hereunder for the prompt payment and
performance of all their respective obligations hereunder.
9.16    Effect of Amendment. Nothing in this Agreement shall be deemed to
eliminate or modify any rights or obligations of the Parties under the Original
License that had accrued prior to the Effective Date, including any obligations
in respect of any election under subsection 85(1) of the Tax Act made pursuant
to the Original License, it being understood and agreed by the Parties that the
terms and conditions of this Agreement are effective from and after the
Effective Date.

32



--------------------------------------------------------------------------------




9.17    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
[Signature Page Follows]
IN WITNESS WHEREOF, Licensee and Protiva have set their hands to this License
and Services Agreement as of the date first written above.
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY, INC.
By: /s/Bruce Cousins
Name: Bruce Cousins
Title: Executive Vice President and CFO


ARBUTUS BIOPHARMA CORPORATION

By: /s/Bruce Cousins
Name: Bruce Cousins
Title: Executive Vice President and CFO


PROTIVA BIOTHERAPEUTICS INC.

By: /s/Bruce Cousins
Name: Bruce Cousins
Title: Executive Vice President and CFO





33



--------------------------------------------------------------------------------




EXHIBIT A to
AMENDED AND RESTATED
LICENSE AND SERVICES AGREEMENT
[***]

34



--------------------------------------------------------------------------------




EXHIBIT M
FIRST AMENDMENT
TO
PROTIVA-MONSANTO SERVICES AGREEMENT


THIS FIRST AMENDMENT TO THE PROTIVA-MONSANTO SERVICES AGREEMENT (this
“Amendment”) is made and entered into as of March 4, 2016, (the “Effective
Date”) by and among Protiva Biotherapeutics, Inc., a British Columbia
corporation (“Protiva”) and a wholly-owned subsidiary of Arbutus Biopharma
Corporation, formerly Tekmira Pharmaceutcals Corporation (“Arbutus”), Protiva
Agricultural Development Company Inc. (“PadCo”), a British Columbia corporation
and a wholly-owned subsidiary of Protiva (the “Company”), and Monsanto Company,
a Delaware corporation (“Monsanto”).


WHEREAS, Protiva, the Company and Monsanto entered into that certain
Protiva-Monsanto Services Agreement on January 12, 2014 (the “Agreement”), and,
contemporaneously with the execution of the Agreement: (a) Protiva, Arbutus,
PadCo and Monsanto Canada entered into the Option Agreement and (b) PadCo,
Protiva and Tekmira entered into the PadCo-Protiva License and Services
Agreement;
WHEREAS, contemporaneously with the execution of this Amendment and as of the
Effective Date: (a) the parties to the PadCo-Protiva License and Services
Agreement are amending and restating the PadCo-Protiva License and Services
Agreement, (b) the parties to the Option Agreement are amending and restating
the Option Agreement, (c) Monsanto is exercising the Call Option to acquire all
of the outstanding capital stock of PadCo, and (d) Closing is occurring;
WHEREAS, Protiva, the Company and Monsanto desire to amend the Agreement,
effective as of the Effective Date, as set forth herein; and
NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties mutually agree
to amend and modify the Agreement as follows:


1.    All capitalized terms used in this Amendment, unless otherwise defined,
shall have the meanings ascribed to such terms in the Agreement. In addition,
the following terms shall have the following meanings for purposes of this
Amendment:
(a)    “Monsanto New Improvement” means an invention that is (i) Monsanto New
Intellectual Property, (ii) claimed in an issued patent owned by Monsanto and
having a priority date that is on or after the Effective Date, and (iii) the
practice of which, if practiced at the time of said priority date, would be
covered by at least one Valid Claim of a Patent that is a Protiva Background
Patent or Protiva Project Patent.

35



--------------------------------------------------------------------------------




(b)    “Monsanto New Intellectual Property” means all inventions that are
conceived by Monsanto Personnel on or after the Effective Date and that are
covered by at least one Valid Claim of a Patent. For the avoidance of doubt
inventions that were conceived by Monsanto Personnel in the conduct of
activities under the Research Program and that are not Joint Project
Intellectual Property are Monsanto Project Intellectual Property and not
Monsanto New Intellectual Property.
2.    The Parties acknowledge and agree that, as of the Effective Date, Monsanto
Canada is exercising the Call Option prior to completion of Phase C (as such
term is defined in the Research Program). Monsanto hereby elects to terminate
research under the Research Plan as of the Effective Date and, therefore, the
Parties acknowledge and agree that, on and as of the Effective Date, the Term of
the Agreement shall be deemed to expire.
3.    The following new subsection (c) is hereby added to Section 4.2 of the
Agreement:
“(c)    an irrevocable, worldwide, perpetual (subject to Sections 8.3 and 8.4),
royalty-free, transferrable (subject to Section 9.1 below) license, with right
to sublicense (subject to Section 4.3 below), in and to any Monsanto New
Improvements for all purposes in the Protiva Field, which license shall be
exclusive, other than in respect of any Monsanto New Improvements that Monsanto
is obligated to license to a third party pursuant to any agreement in existence
as of the Effective Date, in which case such license shall be non-exclusive.
4.    References to “Monsanto Improvements” in Sections 4.1, 4.3, 4.7, 4.9,
4.10, 6.2, and 8.3(ii) of the Agreement shall be deemed to also refer to and
include Monsanto New Improvements.
5.    References to “Monsanto Project Intellectual Property” in Sections 4.1,
4.4, and 4.5 of the Agreement shall be deemed to also refer to and include
Monsanto New Intellectual Property.
6.    In all other respects, the terms, conditions, and covenants of the
Agreement shall remain unchanged and any rights that either of the Parties may
have under the Agreement shall remain in full force and effect.
7.    This Amendment may be executed in two or more counterparts, each of which
will be deemed an original and all of which together will constitute one and the
same instrument. Each shall be considered signed when the signature of a Party
is delivered by facsimile, electronic signature or electronic (email)
transmission to the other Parties, when it is delivered in a manner that
reasonably identifies the signatory as the Party named. Such electronic
signatures shall be treated in all respects as having the same effect as an
original signature. If requested by any Party, documents bearing an original
signature may be subsequently and promptly submitted to replace copies bearing
electronic signatures. By signing this Amendment the representatives of each
Party thereby represent that such Person is duly authorized by the Party in
question to execute this Amendment on behalf of such Party and that each
respective Party agrees to be bound by the provisions thereof. The Parties to
this document agree that a copy of the original signature (including

36



--------------------------------------------------------------------------------




an electronic copy) may be used for any and all purposes for which the original
signature may have been used.



37



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto by their duly authorized representatives
have caused this Amendment to be executed and delivered as of the date first
shown above.
PROTIVA BIOTHERAPEUTICS, INC.
By:      /s/Bruce Cousins
Name: Bruce Cousins
Title: Executive Vice President and CFO
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY, INC.
By:      /s/Bruce Cousins
Name: Bruce Cousins
Title: Executive Vice President and CFO
MONSANTO COMPANY
By:     /s/Robert M. McCarroll
Name: Robert M. McCarroll, Ph. D.    
Title:      VP, Chemistry Technology

1
6503474.5
6503474.10A
6503474.12



--------------------------------------------------------------------------------




APPENDIX A
TO AMENDED AND RESTATED
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.
OPTION AGREEMENT
[***]





2
6503474.12

